Exhibit 10.1

$100,000,000

SPECTRUM PHARMACEUTICALS, INC.

2.75% Convertible Senior Notes due 2018

PURCHASE AGREEMENT

December 17, 2013

JEFFERIES LLC

RBC CAPITAL MARKETS, LLC

As Representatives of the

Initial Purchasers listed in

Schedule I hereto

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

c/o RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, New York 10281

Ladies and Gentlemen:

Spectrum Pharmaceuticals, Inc., a Delaware corporation (the “Company”), hereby
agrees with you as follows:

1. Issuance of Securities. Subject to the terms and conditions herein contained,
the Company proposes to issue and sell to the initial purchasers listed in
Schedule I hereto (collectively, the “Initial Purchasers”), for whom Jefferies
LLC and RBC Capital Markets, LLC are acting as representatives (in such
capacity, the “Representatives”), $100,000,000 in aggregate principal amount of
2.75% Convertible Senior Notes due 2018 (the “Initial Securities”). The Initial
Securities will be issued pursuant to an indenture (the “Indenture”), to be
dated as of December 23, 2013, by and among the Company and Wilmington Trust,
National Association, as trustee (the “Trustee”). In addition, the Company has
granted to the Initial Purchasers an option to purchase up to an additional
$20,000,000 aggregate principal amount of its 2.75% Convertible Senior Notes due
2018 on the terms and conditions and for the purposes set forth in Section 2
(the “Option Securities” and, together with the Initial Securities, the
“Securities”). The Securities will be convertible into cash, duly and validly
issued, fully paid and non-assessable shares of the Company’s common stock, par
value $0.001 per share (the “Common Stock”), including any such additional
shares issuable upon conversion in connection with a “make-whole



--------------------------------------------------------------------------------

Page 2

 

fundamental change” (as defined in the Final Offering Memorandum) (such shares,
the “Conversion Shares”), or a combination of cash and Conversion Shares, on the
terms, and subject to the conditions, set forth in the Indenture. Capitalized
terms used, but not defined herein, shall have the meanings set forth in the
“Description of the Notes” section of the Final Offering Memorandum (as
hereinafter defined).

The Securities will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Securities shall bear the
legends set forth in the final offering memorandum, dated the date hereof (the
“Final Offering Memorandum”). The Company has prepared a preliminary offering
memorandum, dated December 16, 2013 (the “Preliminary Offering Memorandum”),
(ii) a pricing term sheet, dated the date hereof, attached hereto as Schedule
II, which includes pricing terms and other information with respect to the
Securities and the Conversion Shares (the “Pricing Supplement”), and (iii) the
Final Offering Memorandum, in each case, relating to the offer and sale of the
Securities (the “Offering”). All references in this Agreement to the Preliminary
Offering Memorandum, the Time of Sale Document (as defined herein) or the Final
Offering Memorandum include, unless expressly stated otherwise, (i) all
amendments or supplements thereto, (ii) all documents, financial statements and
schedules and other information contained, incorporated by reference or deemed
incorporated by reference therein (and references in this Agreement to such
information being “contained,” “included” or “stated” (and other references of
like import) in the Preliminary Offering Memorandum, the Time of Sale Document
or the Final Offering Memorandum shall be deemed to mean all such information
contained, incorporated by reference or deemed incorporated by reference
therein) and (iii) any offering memorandum “wrapper” to be used in connection
with offers to sell, solicitations of offers to buy or sales of the Securities
in non-U.S. jurisdictions. The Preliminary Offering Memorandum and the Pricing
Supplement are collectively referred to herein as the “Time of Sale Document.”

In connection with the offering of Initial Securities, the Company and RBC
Capital Markets, LLC (the “Option Counterparty”) are entering into convertible
note hedge transactions pursuant to convertible note hedge confirmations (the
“Base Convertible Note Hedge Confirmations”), dated the date hereof, and warrant
transactions pursuant to warrant confirmations (the “Base Warrant
Confirmations”), dated the date hereof. In connection with any issuance of
Option Securities, the Company and the Option Counterparty may enter into
additional convertible note hedge transactions pursuant to additional
convertible note hedge confirmations (the “Additional Convertible Note Hedge
Confirmations”) and additional warrant transactions pursuant to additional
warrant confirmations (the “Additional Warrant Confirmations” and, together with
the Base Convertible Note Hedge Confirmations, the Base Warrant Confirmations
and the Additional Convertible Note Hedge Confirmations, the “Call Spread
Confirmations”).

In addition, in connection with the offering of the Initial Securities, the
Company intends to terminate its Credit Agreement, dated as of September 5,
2012, as amended from time to time, among the Company, certain subsidiary
borrowers, Bank of America, N.A., as administrative agent and the lenders party
thereto (the “Credit Agreement”).



--------------------------------------------------------------------------------

Page 3

 

2. Terms of Offering. The Initial Purchasers have advised the Company, and the
Company understands, that the Initial Purchasers will make offers to sell (the
“Exempt Resales”) some or all of the Securities purchased by the Initial
Purchasers hereunder on the terms set forth in the Time of Sale Document to
persons (the “Subsequent Purchasers”) whom the Initial Purchasers reasonably
believe are “qualified institutional buyers” (“QIBs”) (as defined in Rule 144A
under the Securities Act). As used herein, “Time of Sale” means 7 a.m. (New York
City time) on the business day immediately following the date of this Agreement.

This Agreement, the Indenture, the Securities and the Call Spread Confirmations
are collectively referred to herein as the “Documents”, and the transactions
contemplated hereby and thereby are collectively referred to herein as the
“Transactions.”

3. Purchase, Sale and Delivery.

(a) On the basis of the representations, warranties, agreements and covenants
herein contained and subject to the terms and conditions herein set forth, the
Company agrees to issue and sell to the Initial Purchasers, and the Initial
Purchasers, severally and not jointly, agree to purchase from the Company, the
aggregate principal amount of Initial Securities set forth opposite such Initial
Purchaser’s name in Schedule I hereto at a purchase price of 97.00% of the
aggregate principal amount thereof.

(b) The Company hereby grants to the Initial Purchasers an option to purchase up
to $20,000,000 in aggregate principal amount of Option Securities at the same
purchase price as set forth above in Section 3(a) for the Initial Securities.
Such option is granted for the purpose of covering sales of Securities in excess
of the aggregate principal amount of Initial Securities in the sale of Initial
Securities. The option is issuable within 13 calendar days of the Initial
Closing Date and may be exercised in whole or in part from time to time by
written notice being given to the Company by the Initial Purchasers; provided
that such option may be exercised only once. Such notice shall set forth the
aggregate principal amount of Option Securities as to which the option is being
exercised, the names in which the principal amount of Option Securities are to
be registered, the denominations in which the Option Securities are to be issued
and the date and time, as determined by the Representatives, when the Option
Securities are to be delivered; provided, however, that this date and time shall
not be earlier than the Initial Closing Date, and if later than the Initial
Closing Date, shall not be earlier than the second business day after the date
on which the option shall have been exercised nor later than the fifth business
day after the date on which the option shall have been exercised. If any
Optional Securities are to be purchased, each Initial Purchaser, severally and
not jointly, agrees to purchase from the Company the principal amount of Option
Securities that bears the same proportion to the total principal amount of
Option Securities to be purchased as the total principal amount of Initial
Securities.

(c) Delivery to the Initial Purchasers of and payment for the Initial Securities
shall be made at a closing (the “Initial Closing”) to be held at 10:00 a.m., New
York City time, on December 23, 2013 (the “Initial Closing Date”) and delivery
to the Initial Purchasers of and payment for the Option Securities shall be made
at a closing (the “Option Closing” and, together with the Initial Closing, a
“Closing”) to be held at a date



--------------------------------------------------------------------------------

Page 4

 

and time specified by the Representatives in the written notice of the Initial
Purchasers’ election to purchase the Option Securities (the “Option Closing
Date” and, together with the Initial Closing Date, a “Closing Date”), in each
case, at the New York City offices of Davis Polk & Wardwell LLP (or such other
place as shall be reasonably acceptable to the Representatives).

(d) The Company shall deliver to the Initial Purchasers one or more certificates
representing the Initial Securities and the Option Securities, as the case may
be, in definitive global form, registered in such names and denominations as the
Initial Purchasers may request, against payment by the Initial Purchasers of the
purchase price therefor by immediately available federal funds bank wire
transfer to such bank account or accounts as the Company shall designate to the
Initial Purchasers at least two business days prior to the Closing. The
certificates representing the Initial Securities and the Option Securities, as
the case may be, in definitive global form shall be made available to the
Initial Purchasers for inspection at the New York City offices of Davis Polk &
Wardwell LLP (or such other place as shall be reasonably acceptable to the
Representatives) not later than 10:00 a.m. New York City time one business day
immediately preceding the applicable Closing Date. Securities to be represented
by one or more definitive global securities in book-entry form will be deposited
on the Closing Date, by or on behalf of the Company, with The Depository Trust
Company (“DTC”) or its designated custodian, and registered in the name of
Cede & Co.

4. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, each Initial Purchaser that, as of the date hereof
and as of the applicable Closing Date:

 

(a) Limitation on Offering Materials. The Company has not prepared, made, used,
authorized, approved or distributed and will not, and will not cause or allow
its agents or representatives to, prepare, make, use, authorize, approve or
distribute any written communication that constitutes an offer to sell or a
solicitation of an offer to buy the Securities, or otherwise is prepared to
market the Securities, other than (i) the Time of Sale Document, (ii) the Final
Offering Memorandum and (iii) any marketing materials (including any roadshow or
investor presentation materials) or other written communications, in each case
used in accordance with Section 5(c) hereof (each such communication by the
Company or its agents or representatives described in this clause (iii), a
“Company Additional Written Communication”).

 

(b)

No Material Misstatement or Omission. (i) The Time of Sale Document, as of the
Time of Sale, did not include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading, (ii) the Final
Offering Memorandum, as of the date thereof, did not, and, at the Closing Date,
will not, include any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (iii) each Company
Additional Written Communication does not conflict with the information
contained in the Time of Sale Document or the Final Offering Memorandum, and
when taken together with the Time of Sale Document did not, and, at the Closing
Date, will



--------------------------------------------------------------------------------

Page 5

 

  not, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except in each case
that the representations and warranties set forth in this paragraph do not apply
to statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser and furnished to the Company in
writing by any Initial Purchaser through the Representatives expressly for use
in the Time of Sale Document or the Final Offering Memorandum as set forth in
Section 13. No injunction or order has been issued that either (i) asserts that
any of the Transactions is subject to the registration requirements of the
Securities Act or (ii) would prevent or suspend the issuance or sale of any of
the Securities or the use of the Time of Sale Document or the Final Offering
Memorandum in any jurisdiction, and, to the knowledge of the Company, no
proceeding for either such purpose has commenced, is pending or is contemplated.

 

(c) Documents Incorporated by Reference. The documents incorporated or deemed to
be incorporated by reference in the Time of Sale Document or the Final Offering
Memorandum, at the time they were filed with the SEC complied (and, to the
extent hereafter filed with the SEC, will comply) in all material respects with
the requirements of the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder (collectively, the “Exchange Act”)
and did not (or will not) contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading. There are no contracts or other documents
required to be described in such incorporated documents or to be filed as
exhibits to such incorporated documents which have not been described or filed
as required.

 

(d) Reporting Compliance. The Company is subject to, and is in compliance in all
material respects with, the reporting requirements of Section 13 and
Section 15(d), as applicable, of the Exchange Act.

 

(e)

Preparation of the Financial Statements. The consolidated financial statements
and related notes and supporting schedules of the Company and the Subsidiaries
contained or incorporated by reference in the Time of Sale Document and the
Final Offering Memorandum (the “Financial Statements”) present fairly, in all
material respects, the financial position, results of operations and cash flows
of the Company and its consolidated Subsidiaries, as of the respective dates and
for the respective periods to which they apply and have been prepared in
accordance with generally accepted accounting principles of the United States,
applied on a consistent basis throughout the periods reported (“GAAP”) and the
requirements of Regulation S-X except, in the case of unaudited , interim
financial statements, subject to normal year-end audit adjustments. The
financial data set forth under the caption “Summary—Summary Financial Data” in
the Time of Sale Document and the Final Offering Memorandum has been prepared on
a basis materially consistent with that of the Financial Statements and present
fairly, in all material respects, the financial position and results of
operations of the Company and its consolidated Subsidiaries as of the respective
dates and for the respective periods indicated. The unaudited pro forma
financial information and related notes and supporting schedules of the Company
and the Subsidiaries contained in the Time of Sale



--------------------------------------------------------------------------------

Page 6

 

  Document and the Final Offering Memorandum have been prepared in accordance
with the requirements of Regulation S-X and have been accurately presented, in
all material respects, on the bases described therein, and give effect to
assumptions used in the preparation thereof that have been made on a reasonable
basis and in good faith and the adjustments used therein are appropriate to give
effect to the transactions and circumstances referred to therein. All other
financial, statistical and market and industry data and forward-looking
statements (within the meaning of Section 27A of the Securities Act and
Section 21E of the Exchange Act) contained in the Time of Sale Document and the
Final Offering Memorandum are fairly presented, are based on or derived from
sources that the Company believes to be reliable and accurate, and are presented
on a reasonable basis. No other financial statements or supporting schedules are
required to be included in the Time of Sale Document or the Final Offering
Memorandum other than the financial statements described in Section 4(h). The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Time of Sale Document and the Final Offering
Memorandum fairly presents the information called for in all material respects
and has been prepared in accordance with the SEC’s rules and guidelines
applicable thereto.

 

(f) Disclosure Controls and Procedures. The Company and the Subsidiaries
maintain an effective system of “disclosure controls and procedures” (as defined
in Rule 13a-15(e) of the Exchange Act) that is designed to ensure that
information required to be disclosed by the Company in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and the Subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act. The statements
relating to disclosure controls and procedures made by the principal executive
officers (or their equivalents) and principal financial officers (or their
equivalents) of the Company in the certifications required by the Sarbanes-Oxley
Act of 2002 and the rules and regulations promulgated in connection therewith
are complete and correct.

 

(g) Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the financial statements including the related notes thereto and
supporting schedules contained in the Time of Sale Document and the Final
Offering Memorandum, are (i) an independent registered public accounting firm
with respect to the Company and the Subsidiaries within the applicable rules and
regulations adopted by the SEC and as required by the Securities Act, (ii) in
compliance with the applicable requirements relating to the qualification of
accountants Regulation S-X and (iii) a registered public accounting firm as
defined by the Public Company Accounting Oversight Board (United States) whose
registration has not been suspended or revoked and who has not requested such
registration to be withdrawn

 

(h)

Allos Financials. To the knowledge of the Company, and except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, (i) the
consolidated financial statements of Allos Therapeutics, Inc. (“Allos”)
contained or incorporated by reference in



--------------------------------------------------------------------------------

Page 7

 

  the Time of Sale Document and the Final Offering Memorandum were prepared in
conformity with GAAP and present fairly, in all material respects, the financial
position of Allos as of the dates indicated and the results of operations and
cash flows of Allos for the periods specified in accordance with GAAP. Ernst &
Young LLP, who have expressed their opinion with respect to the financial
statements of Allos including the related notes thereto and supporting schedules
contained in the Time of Sale Document and the Final Offering Memorandum, are,
to the knowledge of the Company, (i) an independent registered public accounting
firm with respect to Allos within the applicable rules and regulations adopted
by the SEC and as required by the Securities Act, (ii) in compliance with the
applicable requirements relating to the qualification of accountants
Regulation S-X and (iii) a registered public accounting firm as defined by the
Public Company Accounting Oversight Board (United States) whose registration has
not been suspended or revoked and who has not requested such registration to be
withdrawn.

 

(i) Talon Financials. To the knowledge of the Company, and except as disclosed
in the Time of Sale Document and the Final Offering Memorandum, (i) the
consolidated financial statements of Talon Therapeutics, Inc. (“Talon”)
contained or incorporated by reference in the Time of Sale Document and the
Final Offering Memorandum were prepared in conformity with GAAP and present
fairly, in all material respects, the financial position of Talon as of the
dates indicated and the results of operations and cash flows of Talon for the
periods specified in accordance with GAAP. BDO USA, LLP, who have expressed
their opinion with respect to the financial statements of Talon including the
related notes thereto and supporting schedules contained in the Time of Sale
Document and the Final Offering Memorandum, are, to the knowledge of the
Company, (i) an independent registered public accounting firm with respect to
Talon within the applicable rules and regulations adopted by the SEC and as
required by the Securities Act, (ii) in compliance with the applicable
requirements relating to the qualification of accountants Regulation S-X and
(iii) a registered public accounting firm as defined by the Public Company
Accounting Oversight Board (United States) whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn.

 

(j)

No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document and the Final Offering
Memorandum, except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, (i) neither the Company nor any of the Subsidiaries has
incurred any liabilities, direct or contingent, including without limitation any
losses or interference with its business from fire, explosion, flood,
earthquakes, accident or other calamity, whether or not covered by insurance, or
from any strike, labor dispute or court or governmental action, order or decree,
that are material, individually or in the aggregate, to the Company and the
Subsidiaries, taken as a whole, or has entered into any transactions not in the
ordinary course of business, which are material to the Company and the
Subsidiaries taken as a whole, (ii) there has not been any material decrease in
the capital stock or any material increase in any short-term or long-term
indebtedness of the Company or the Subsidiaries, or any payment of or
declaration to pay any dividends or any other distribution with respect to the
Company, and (iii) there has not been any material adverse change, or any
development that could reasonably be expected to result



--------------------------------------------------------------------------------

Page 8

 

  in a material adverse change, in the properties, business, prospects,
operations, earnings, assets, liabilities or condition (financial or otherwise)
of the Company and the Subsidiaries, taken as a whole (each of clauses (i),
(ii) and (iii), a “Material Adverse Change”).

 

(k) [Reserved]

 

(l) Subsidiaries. Each corporation, partnership or other entity in which the
Company, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule III attached hereto (the “Subsidiaries”).

 

(m) Incorporation and Good Standing of the Company and the Subsidiaries. The
Company and each of the Subsidiaries (i) has been duly organized or formed, as
the case may be, is validly existing and is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do business in each jurisdiction in which the nature of such businesses or
the ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified would not, individually or in the
aggregate, have a material adverse effect on (A) the properties, business,
prospects, operations, earnings, assets, liabilities or condition (financial or
otherwise) of the Company and the Subsidiaries, taken as a whole, (B) the
ability of the Company or any Subsidiary to perform its obligations in all
material respects under any Document, (C) the validity or enforceability of any
of the Documents, or (D) the consummation of any of the Transactions (each, a
“Material Adverse Effect”).

 

(n)

Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock or other equity interests of the Company and
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of, and are not subject
to, any preemptive or similar rights. The Securities, the Conversion Shares and
all other outstanding shares of capital stock or other equity interests of the
Company conform in all material respects to the descriptions thereof set forth
in the Time of Sale Document and the Final Offering Memorandum. The maximum
number of Conversion Shares have been duly authorized and reserved for issuance
upon such conversion by all necessary corporate action and such shares, when
issued upon such conversion in accordance with the terms of the Securities, will
be validly issued, fully paid and non-assessable; and the issuance of the
Conversion Shares upon such conversion will not be subject to the preemptive or
other similar rights of any securityholder of the Company. None of the
outstanding shares of Common Stock was issued in violation of any preemptive
rights or other similar rights granted by the Company to any securityholder of
the Company. All of the outstanding shares of capital stock or other equity
interests of each of the Subsidiaries that are owned by the Company are owned,
directly or indirectly, by the Company, free and clear of all liens, security
interests, mortgages, pledges, charges, equities, claims or restrictions on
transferability or



--------------------------------------------------------------------------------

Page 9

 

  encumbrances of any kind (collectively, “Liens), other than those imposed by
the Securities Act and the securities or “Blue Sky” laws of certain U.S. state
or non-U.S. jurisdictions. Except as disclosed in the Time of Sale Document and
the Final Offering Memorandum, there are no outstanding (A) options, warrants,
preemptive rights, rights of first refusal or other rights to purchase from the
Company or any of the Subsidiaries, (B) agreements, contracts, arrangements or
other obligations of the Company or any of the Subsidiaries to issue or
(C) other rights to convert any obligation into or exchange any securities for,
in the case of each of clauses (A) through (C), shares of capital stock of or
other ownership or equity interests in the Company or any of the Subsidiaries.

 

(o) Legal Power and Authority. The Company has all necessary power and authority
to execute, deliver and perform their respective obligations under the Documents
to which they are a party and to consummate the Transactions.

 

(p) This Agreement and the Indenture. This Agreement has been duly and validly
authorized, executed and delivered by the Company. The Indenture (and
performance thereof) has been duly and validly authorized by the Company and, at
the Initial Closing Date, will have been duly executed and delivered by the
Company and will constitute a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought. When executed and delivered, this Agreement
and the Indenture will conform in all material respects to the descriptions
thereof in the Time of Sale Document and the Final Offering Memorandum.

 

(q) The Securities. The Securities (and performance thereof) have each been duly
and validly authorized by the Company and, when issued and delivered to and paid
for by the Initial Purchasers in accordance with the terms of this Agreement and
the Indenture, will have been duly executed, authenticated, issued and delivered
and will constitute legal, valid and binding obligations of the Company,
entitled to the benefit of the Indenture, and enforceable against the Company in
accordance with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. When executed and
delivered, the Securities will conform in all material respects to the
descriptions thereof in the Time of Sale Document and the Final Offering
Memorandum and will be in the form contemplated by the Indenture.

 

(r) The Call Spread Confirmations. When executed and delivered, the Call Spread
Confirmations will conform in all material respects to the descriptions thereof
in the Time of Sale Document and the Final Offering Memorandum.



--------------------------------------------------------------------------------

Page 10

 

(s) Compliance with Existing Instruments. Neither the Company nor any of the
Subsidiaries is (i) in violation of its certificate of incorporation, by-laws or
other organizational documents (the “Charter Documents”); (ii) in violation of
any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any U.S. or non-U.S.
federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”), applicable to any of them or
any of their respective properties; or (iii) in breach of or default under any
bond, debenture, note, loan or other evidence of indebtedness, indenture,
mortgage, deed of trust, lease or any other agreement or instrument to which any
of them is a party or by which any of them or their respective property is bound
(collectively, the “Applicable Agreements”), except, in the case of clauses
(ii) and (iii) for such violations, breaches or defaults that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All Applicable Agreements are in full force and effect and are
legal, valid and binding obligations, other than as disclosed in the Time of
Sale Document and the Final Offering Memorandum. To the Company’s knowledge,
there exists no condition that, with the passage of time or otherwise, would
constitute (a) a violation of such Charter Documents or Applicable Laws, or
(b) a breach of or default or a “Debt Repayment Triggering Event” (as defined
below) under any Applicable Agreement. As used herein, a “Debt Repayment
Triggering Event” means any event or condition that gives, or with the giving of
notice or lapse of time would give, the holder of any note, debenture or other
evidence of indebtedness (or any person acting on such holder’s behalf) the
right to require the repurchase, redemption or repayment of all or a portion of
such indebtedness by the Company or any of the Subsidiaries or any of their
respective properties.

 

(t) No Conflicts. Neither the execution, delivery or performance of the
Documents nor the consummation of any of the Transactions (including the use of
proceeds from the sale of the Securities as described in the Time of Sale
Document and the Final Offering Memorandum under the caption “Use of Proceeds”)
will conflict with, violate, constitute a breach of or a default (with the
passage of time or otherwise) or a Debt Repayment Triggering Event under, or
result in the imposition of a Lien on any assets of the Company or any of the
Subsidiaries, the imposition of any penalty or a Debt Repayment Triggering Event
under or pursuant to (i) the Charter Documents, (ii) any Applicable Agreement,
(iii) any Applicable Law or (iv) any order, writ, judgment, injunction, decree,
determination or award binding upon or affecting the Company.

 

(u) No Consents. No consent, approval, authorization, order, filing or
registration of or with any Governmental Authority or third party is required
for execution, delivery or performance of the Documents or the consummation of
the Transactions, except (i) those that have been official or made, as the case
may be, that are in full force and effect and (ii) as may be required under the
securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions or other
non-U.S. laws applicable to the purchase of the Securities outside the U.S. in
connection with the Transactions.



--------------------------------------------------------------------------------

Page 11

 

(v) No Material Applicable Laws or Proceedings. (i) No Applicable Law shall have
been enacted, adopted or issued, (ii) no stop order suspending the qualification
or exemption from qualification of any of the Securities in any jurisdiction
shall have been issued and no proceeding for that purpose shall have been
commenced or, to the Company’s knowledge, after due inquiry, be pending or
contemplated as of the applicable Closing Date and (iii) no action, claim, suit,
demand, hearing, notice of violation or deficiency, or proceeding shall be
pending or, to the knowledge of the Company or any of the Subsidiaries, after
due inquiry, threatened or contemplated (collectively, “Proceedings”) that, with
respect to clauses (i), (ii) and (iii) of this paragraph, (A) would restrain,
enjoin, or prevent the consummation of the Offering or any of the Transactions
or (B) would, individually or in the aggregate, have a Material Adverse Effect.

 

(w) All Necessary Permits. Each of the Company and the Subsidiaries possess all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to own or lease, as
the case may be, and to operate its properties and to carry on its businesses as
now or proposed to be conducted as described in the Time of Sale Document and
the Final Offering Memorandum (“Permits”), except where the failure to possess
such Permits would not, individually or in the aggregate, have a Material
Adverse Effect; each of the Company and the Subsidiaries has fulfilled and
performed all of its obligations with respect to such Permits; no event has
occurred which allows, or after notice or lapse of time would allow, revocation
or termination of any such Permit or has resulted, or after notice or lapse of
time would result, in any other material impairment of the rights of the holder
of any such Permit; and none of the Company or the Subsidiaries has received or
has any reason to believe it will receive any notice of any proceeding relating
to revocation or modification of any such Permit, except as described in the
Time of Sale Document and the Final Offering Memorandum or except where such
revocation or modification would not, individually or in the aggregate, have a
Material Adverse Effect. Except as described in the Time of Sale Document and
the Final Offering Memorandum, as applicable, the Company and the Subsidiaries
(i) are, and at all times have been, in compliance with all Applicable Laws
relating to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, storage, import, export or disposal of any
product manufactured or distributed by the Company or the Subsidiaries, except
where such noncompliance would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and (ii) have not received any
U.S. Food and Drug Administration (“FDA”) Form 483, written notice of adverse
finding, warning letter, untitled letter or other correspondence or written
notice from any court or arbitrator or governmental or regulatory authority
alleging or asserting non-compliance with (x) any such Applicable Laws or
(y) any licenses, exemptions, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws, except, in each case, where the receipt of any such notice
or other correspondence would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(x)

Title to Properties. Each of the Company and the Subsidiaries has good,
marketable and valid title to all real property owned by it, good and marketable
title to all personal property owned by it and good and valid title to all
leasehold estates in real and personal



--------------------------------------------------------------------------------

Page 12

 

  property being leased by it and, as of the applicable Closing Date, will be
free and clear of all Liens except such as (A) are described in the Time of Sale
Document and the Final Offering Memorandum or (B) do not, singly or in the
aggregate, materially affect the value of such property and do not interfere
with the use made and proposed to be made of such property by the Company or any
of the Subsidiaries. All Applicable Agreements to which the Company or any of
the Subsidiaries is a party or by which any of them is bound are valid and
enforceable against each of the Company or such Subsidiary, as applicable, and
are valid and enforceable against the other party or parties thereto and are in
full force and effect with only such exceptions as would not, individually or in
the aggregate, have a Material Adverse Effect.

 

(y) Tax Law Compliance. All Tax (as hereinafter defined) returns required to be
filed by the Company and each of the Subsidiaries have been filed and all such
returns are true, complete and correct in all material respects. All material
Taxes that are due from the Company and the Subsidiaries have been paid other
than those (i) currently payable without penalty or interest or (ii) being
contested in good faith and by appropriate proceedings and for which adequate
accruals have been established in accordance with GAAP. To the knowledge of the
Company, after due inquiry, there are no actual or proposed Tax assessments
against the Company or any of the Subsidiaries that would, individually or in
the aggregate, have a Material Adverse Effect. The accruals on the books and
records of the Company and the Subsidiaries in respect of any material Tax
liability for any period not finally determined are adequate to meet any
assessments of Tax for any such period. For purposes of this Agreement, the term
“Tax” and “Taxes” shall mean all U.S. and non-U.S. federal, state, local and
taxes, and other assessments of a similar nature (whether imposed directly or
through withholding), including any interest, additions to tax or penalties
applicable thereto.

 

(z)

Intellectual Property Rights. The Company and the Subsidiaries own, possess or
have the right to use sufficient rights to use all Intellectual Property
material to the conduct of the Company’s and the Subsidiaries’ business as now
conducted or as described in the Time of Sale Document and the Final Offering
Memorandum to be conducted. Furthermore, (A) to the knowledge of the Company,
there is no infringement, misappropriation or violation by third parties of any
such Intellectual Property, except as such infringement, misappropriation or
violation would not result, singly or in the aggregate, in a Material Adverse
Effect; (B) there is no pending or, to the knowledge of the Company, threatened,
action, suit, proceeding or claim by others challenging the Company’s or any of
the Subsidiaries’ rights in or to any such Intellectual Property, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim; (C) the Intellectual Property owned by the Company and the Subsidiaries,
and to the knowledge of the Company, the Intellectual Property licensed to the
Company and the Subsidiaries, has not been adjudged invalid or unenforceable, in
whole or in part, and, except as disclosed in the Time of Sale Document and the
Final Offering Memorandum, there is no, and with respect to such Intellectual
Property licensed to the Company and the Subsidiaries, to the Company’s
knowledge, there is no, pending or, to the knowledge of the Company, threatened
action, suit, proceeding or claim by others challenging the validity,
enforceability or scope of any such Intellectual Property, and the Company is
unaware of any facts which would form a reasonable basis for any such claim;
(D) there



--------------------------------------------------------------------------------

Page 13

 

  is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any of the Subsidiaries
infringes, misappropriates or otherwise violates any Intellectual Property or
other proprietary rights of others, neither the Company nor any of the
Subsidiaries has received any written notice of such claim and the Company is
unaware of any other fact which would form a reasonable basis for any such
claim; (E) to the Company’s knowledge, no employee of the Company or any of the
Subsidiaries is in or has ever been in violation of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company or any of the
Subsidiaries or actions undertaken by the employee while employed with the
Company or any of the Subsidiaries, except where such violation would not,
singly or in the aggregate, result in a Material Adverse Effect; and (F) the
Company and the Subsidiaries have taken reasonable steps in accordance with
normal industry practice to maintain the confidentiality of all material trade
secrets and confidential information owned, used or held for use by the Company
or any of the Subsidiaries. “Intellectual Property” shall mean all patents,
patent applications, trade and service marks, trade and service mark
registrations, trade names, copyrights, licenses, inventions, know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures), domain names, technology and
other intellectual property.

 

(aa) Clinical Trials. The preclinical tests and clinical trials, and other
studies (collectively, “studies”) that are described in, or the results of which
are referred to in, the Time of Sale Document and the Final Offering Memorandum
were and, if still pending, are being conducted in all material respects in
accordance with the protocols, procedures and controls designed and approved for
such studies and with standard medical and scientific research procedures; each
description of the results of such studies is accurate and complete in all
material respects and fairly presents the data derived from such studies, and
the Company and the Subsidiaries have no knowledge of any other studies the
results of which are inconsistent with, or otherwise call into question, the
results described or referred to in the Time of Sale Document and the Final
Offering Memorandum; the Company and the Subsidiaries have made all such filings
and obtained all such approvals as may be required by the FDA or any committee
thereof or from any other U.S. or foreign government or drug or medical device
regulatory agency, or health care facility Institutional Review Board
(collectively, the “Regulatory Agencies”); neither the Company nor any of the
Subsidiaries has received any notice of, or correspondence from, any Regulatory
Agency requiring the termination, suspension or modification of any clinical
trials that are described or referred to in the Time of Sale Document and the
Final Offering Memorandum; and the Company and the Subsidiaries have each
operated and currently are in compliance in all material respects with all
applicable rules, regulations and policies of the Regulatory Agencies.

 

(bb)

ERISA Matters. Each of the Company, the Subsidiaries and each ERISA Affiliate
(as hereinafter defined) has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in



--------------------------------------------------------------------------------

Page 14

 

  Section 3(2) of ERISA), subject to Section 302 of ERISA, which the Company,
the Subsidiaries or any ERISA Affiliate sponsors or maintains, or with respect
to which it has (or within the last three years had) any obligation to make
contributions, and each such plan is in compliance in all material respects with
the presently applicable provisions of ERISA and the Internal Revenue Code of
1986, as amended (the “Code”). None of the Company, the Subsidiaries or any
ERISA Affiliate has incurred any unpaid liability to the Pension Benefit
Guaranty Corporation (other than for the payment of premiums in the ordinary
course) or to any such plan under Title IV of ERISA. “ERISA Affiliate” means a
corporation, trade or business that is, along with the Company or any
Subsidiary, a member of a controlled group of corporations or a controlled group
of trades or businesses, as described in Section 414 of the Code or Section 4001
of ERISA.

 

(cc) Labor Matters. (i) The Company is not party to or bound by any collective
bargaining agreement with any labor organization; (ii) there is no union
representation question existing with respect to the employees of the Company,
and, to the knowledge of the Company, after due inquiry, no union organizing
activities are taking place that, could, individually or in the aggregate, have
a Material Adverse Effect; (iii) to the knowledge of the Company, after due
inquiry, no union organizing or decertification efforts are underway or
threatened against the Company; (iv) no labor strike, work stoppage, slowdown or
other material labor dispute is pending against the Company, or, to the
Company’s knowledge, threatened against the Company; (iv) there is no worker’s
compensation liability, experience or matter that could be reasonably expected
to have a Material Adverse Effect; (v) to the knowledge of the Company, there is
no threatened or pending liability against the Company pursuant to the Worker
Adjustment Retraining and Notification Act of 1988, as amended (“WARN”), or any
similar state or local law; (vi) there is no employment-related charge,
complaint, grievance, investigation, unfair labor practice claim or inquiry of
any kind, pending against the Company that could, individually or in the
aggregate, have a Material Adverse Effect; (vii) to the knowledge of the
Company, no employee or agent of the Company has committed any act or omission
giving rise to liability for any violation identified in subsection (v) and
(vi) above, other than such acts or omissions that would not, individually or in
the aggregate, have a Material Adverse Effect; and (viii) no term or condition
of employment exists through arbitration awards, settlement agreements or side
agreement that is contrary to the express terms of any applicable collective
bargaining agreement.

 

(dd)

Compliance with Environmental Laws. Each of the Company and the Subsidiaries is
(i) in compliance with any and all Applicable Laws relating to health and
safety, or the pollution or the protection of the environment or natural
resources or hazardous, radioactive or toxic substances, wastes, pollutants or
contaminants (“Environmental Laws”), (ii) has received and is in compliance with
all Permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct its respective business and (iii) has not received
notice of, and is not aware of, any actual or potential liability for damages to
natural resources or the investigation or remediation of or exposure to any
hazardous, radioactive or toxic substances or wastes, pollutants or
contaminants, in each case except where such non-compliance with Environmental
Laws, failure to receive and comply with required Permits, licenses or other
approvals, or liability would not, individually or in the aggregate, reasonably
be expected to have a



--------------------------------------------------------------------------------

Page 15

 

  Material Adverse Effect. Neither the Company nor any of the Subsidiaries has
been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended, or
any similar state or local Environmental Law or regulation requiring the Company
or any of the Subsidiaries to investigate, remediate or otherwise address any
hazardous, radioactive or toxic substances, wastes, pollutants or contaminants,
except where such requirements would not, individually or in the aggregate, have
a Material Adverse Effect, whether or not arising from transactions in the
ordinary course of business. There are no costs and liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws, or any Permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) that
would reasonably be expected to have a Material Adverse Effect.

 

(ee) Insurance. Each of the Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are customary in the businesses in which they are engaged. All
policies of insurance insuring the Company or any of the Subsidiaries or their
respective businesses, assets, employees, officers and directors are in full
force and effect. The Company and the Subsidiaries are in compliance with the
terms of such policies and instruments in all material respects, and there are
no claims by the Company or any of the Subsidiaries under any such policy or
instrument as to which any insurance company is denying liability or defending
under a reservation of rights clause. Neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for, and
neither the Company nor any such Subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not, individually or in
the aggregate, have a Material Adverse Effect.

 

(ff)

Accounting System. The Company and each of the Subsidiaries make and keep
accurate books and records and maintains a system of internal accounting
controls and procedures sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any material
differences. The Company’s independent auditors and board of directors have been
advised of: (i) all “material weaknesses” and “significant deficiencies” (each,
as defined in Rule 12b-2 of the Exchange Act), if any, in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data and (ii) all
fraud, if any, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls (whether or not
remediated); all such material weaknesses and significant deficiencies, if any,
have been disclosed in the Time of Sale Document and the Final Offering
Memorandum in all material respects; and since the date of the most recent
evaluation of such disclosure controls and procedures and internal



--------------------------------------------------------------------------------

Page 16

 

  controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses.

 

(gg) Use of Proceeds; Solvency. All indebtedness represented by the Securities
is being incurred for the purposes described under the caption “Use of Proceeds”
in the Time of Sale Document and Final Offering Memorandum and in good faith. On
the applicable Closing Date, after giving pro forma effect to the Offering and
the use of proceeds therefrom described under the caption “Use of Proceeds” in
the Time of Sale Document and Final Offering Memorandum, the Company will be
Solvent (as hereinafter defined). As used in this paragraph, the term “Solvent”
means, with respect to a particular date, that on such date (i) the present fair
market value (or present fair saleable value) of the assets of the Company is
not less than the total amount required to pay the liabilities of the Company on
its total existing debts and liabilities as they become matured; (ii) the
Company is able to pay or refinance its debts and other liabilities, contingent
obligations and commitments as they mature and become due in the normal course
of business; and (iii) assuming consummation of the issuance of the Securities
as contemplated by this Agreement and the Time of Sale Document and Final
Offering Memorandum, the Company is not incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature.

 

(hh) No Price Stabilization or Manipulation. Neither the Company nor any of its
Affiliates (as such term is defined in Rule 501(b) under the Securities Act) has
and, to the Company’s knowledge, no one acting on its behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in, or that
has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of any security of the Company,
whether to facilitate the sale or resale of any of the Securities or otherwise,
(ii) sold, bid for, purchased, or paid anyone any compensation for soliciting
purchases of, any of the Securities, or (iii) except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, paid or agreed to pay to any
person any compensation for soliciting another to purchase any other securities
of the Company.

 

(ii) No Registration Required Under the Securities Act or Qualification Under
the TIA. Without limiting any provision herein, no registration under the
Securities Act and no qualification of the Indenture under the Trust Indenture
Act of 1939, as amended (the “TIA”), is required for the offer or sale of the
Securities to the Initial Purchasers as contemplated hereby or for the Exempt
Resales, assuming the accuracy of the Initial Purchasers’ representations and
warranties in Section 6 herein.

 

(jj)

Rule 144A; No Integration or General Solicitation. The Securities will be, upon
issuance, eligible for resale pursuant to Rule 144A under the Securities Act and
no other securities of the Company are of the same class (within the meaning of
Rule 144A under the Securities Act) as the Securities and listed on a national
securities exchange registered under Section 6 of the Exchange Act, or quoted in
a U.S. automated inter-dealer quotation system. No securities of the Company
have been offered, issued or sold by the Company or any of its Affiliates within
the six-month period immediately prior to the date hereof that would be
integrated with the offering of the Securities contemplated by



--------------------------------------------------------------------------------

Page 17

 

  this Agreement; and the Company does not have any intention of making, and
will not make, an offer or sale of such securities of the Company, for a period
of six months after the date of this Agreement. As used in this paragraph, the
terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act. None of the Company, any of its Affiliates or other person
acting on behalf of the Company has engaged or will engage, in connection with
the offering of the Securities, in any form of general solicitation or general
advertising within the meaning of Rule 502 under the Securities Act (each, a
“General Solicitation”), other than any General Solicitation with the consent of
the Representatives and set forth on Schedule IV.

 

(kk) No Directed Selling Efforts. None of the Company, any of its Affiliates or
other person acting on behalf of the Company has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
“U.S. persons” (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; the Company, any Affiliate of the Company and any person acting on behalf
of the Company have complied with and will implement the “offering restrictions”
within the meaning of such Rule 902; and neither the Company nor any of its
Affiliates has entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

 

(ll) No Applicable Registration or Other Similar Rights. Except for the shares
of Common Stock that the Company intends to register for resale on Form S-3
(File No. 333-190413) on behalf of Deerfield Management, LLC and its related
entities, there are no persons with registration or other similar rights to have
any equity or debt securities of the Company or any “Affiliate” registered for
sale under a registration statement, except for rights as have been duly waived.

 

(mm) Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Section 7 of
the Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part
220), Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of
the Board of Governors of the Federal Reserve System).

 

(nn) Investment Company Act. The Company has been advised of the Investment
Company Act of 1940, as amended, and the rules and regulations of the SEC
thereunder (collectively, the “Investment Company Act”); as of the date hereof
and, after giving effect to the Offering and the use of proceeds of the
Offering, each of the Company and the Subsidiaries is not and will not be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act; and following the
Closing, the Company and the Subsidiaries will conduct their businesses in a
manner so as not to be required to register under the Investment Company Act.

 

(oo)

No Brokers. Neither the Company nor any of its Affiliates has engaged any
broker, finder, commission agent or other person (other than the Initial
Purchasers) in connection



--------------------------------------------------------------------------------

Page 18

 

  with the Offering or any of the Transactions, and neither the Company nor any
of its Affiliates is under any obligation to pay any broker’s fee or commission
in connection with such Transactions (other than commissions or fees to the
Initial Purchasers).

 

(pp) No Restrictions on Payments of Dividends. Except as otherwise disclosed in
the Time of Sale Document and the Final Offering Memorandum, following
termination of the Credit Agreement, there is no encumbrance or restriction on
the ability of any Subsidiary of the Company (x) to pay dividends or make other
distributions on such Subsidiary’s capital stock or to pay any indebtedness to
the Company or any other Subsidiary of the Company, (y) to make loans or
advances or pay any indebtedness to, or investments in, the Company or any other
Subsidiary or (z) to transfer any of its property or assets to the Company or
any other Subsidiary of the Company.

 

(qq) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and the Subsidiaries or any of the “officers” (as defined in Rule 16a-1 under
the Exchange Act) and directors of the Company or, to the knowledge of the
Company, any of the Subsidiaries, in their capacity as such, to comply with the
applicable provisions of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith.

 

(rr) Foreign Corrupt Practices Act. None of the Company or any Subsidiary or, to
the knowledge of the Company, any director, officer, employee or any agent or
other person acting on behalf of the Company or any Subsidiary has, in the
course of its actions for, or on behalf of, the Company or any Subsidiary
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any domestic government official, “foreign
official” (as defined in the U.S. Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (collectively, the “FCPA”) or
employee from corporate funds; (iii) violated or is in violation of any
provision of the FCPA or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any domestic government official, such
foreign official or employee; and the Company and the Subsidiaries, and, to the
knowledge of the Company and the Subsidiaries, its and their other Affiliates
have conducted their businesses in compliance with the FCPA and have instituted
and maintain policies and procedures designed to ensure, and which are
reasonably expected to ensure, continued compliance therewith.

 

(ss) Money Laundering. The operations of the Company and the Subsidiaries are
and have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or the Subsidiaries
with respect to the Money Laundering Laws is pending or, to the Company’s
knowledge, after due inquiry, threatened.



--------------------------------------------------------------------------------

Page 19

 

(tt) OFAC. Neither the Company nor the Subsidiaries nor, to the Company’s
knowledge, after due inquiry, any director, officer, agent, employee or
Affiliate of the Company or any of the Subsidiaries or other person acting on
their behalf is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and
the Company will not directly or indirectly use the proceeds of the Offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of or business with any person, or in any country or territory,
that currently is the subject to any U.S. sanctions administered by OFAC or in
any other manner that will result in a violation by any person (including any
person participating in the transaction whether as initial purchaser, advisor,
investor or otherwise) of U.S. sanctions administered by OFAC.

 

(uu) Related Party Transactions. No relationship, direct or indirect, exists
between or among any of the Company or any Affiliate of the Company, on the one
hand, and any director, officer, member, stockholder, customer or supplier of
the Company or any Affiliate of the Company, on the other hand, which is
required by the Exchange Act to be disclosed by a Company registered pursuant to
Section 12 of the Exchange Act which is not so disclosed in the Time of Sale
Document and the Final Offering Memorandum. Except as otherwise disclosed in the
Time of Sale Document and the Final Offering Memorandum, there are no
outstanding loans, advances (except advances for business expenses in the
ordinary course of business) or guarantees of indebtedness by the Company or any
Affiliate of the Company to or for the benefit of any of the officers or
directors of the Company or any Affiliate of the Company or any of their
respective family members.

 

(vv) Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Securities.

 

(ww) Financial Services and Market Act. The Company has not taken or omitted to
take any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate stabilization legend) which may result in
the loss by the Initial Purchasers of the ability to rely on any stabilization
safe harbour provided by the Financial Services Authority of the United Kingdom
under the Financial Services and Markets Act 2000 (the “FSMA”); provided,
however, that an appropriate stabilization legend was not in the Preliminary
Offering Memorandum or the Pricing Term Sheet. The Company has been informed of
the guidance relating to stabilization provided by the Financial Services
Authority of the United Kingdom, in particular the guidance contained in Section
MAR 2 of the Financial Services Handbook.

 

(xx)

Listing. The shares of Common Stock are registered pursuant to Section 12(b) of
the Exchange Act and are listed on The NASDAQ Stock Market, LLC (“NASDAQ”), and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the shares of Common Stock under the Exchange
Act or delisting the shares of Common Stock from NASDAQ. Except as described in
the Company’s periodic filings under the Exchange Act incorporated by reference
in the Pricing



--------------------------------------------------------------------------------

Page 20

 

  Disclosure Package or Final Offering Memorandum, the Company has not received
any notification that the SEC or NASDAQ is contemplating terminating such
registration or listing.

 

(yy) Lock-Ups. Each of the Company’s directors and officers listed in Exhibit E
has executed and delivered to the Representatives a lock-up agreement in the
form of Exhibit A hereto (a “Lock-up Agreement”). Exhibit E hereto contains a
true, complete and correct list of all directors and “officers” (as defined in
Rule 16a-1 under the Exchange Act) of the Company. All directors and officers
who are required pursuant to this Agreement to execute and deliver a Lock-up
Agreement are collectively hereinafter referred to as the “Locked-up Persons.”

 

(zz) Certificates. Each certificate signed by any officer of the Company and
delivered to the Initial Purchasers shall be deemed a representation and
warranty by the Company (and not individually by such officer) to the Initial
Purchasers with respect to the matters covered thereby.

5. Covenants of the Company. The Company agrees:

 

(a) Securities Law Compliance. To (i) advise the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Initial Purchasers, confirm
such information in writing) of (A) the issuance by any U.S. or non-U.S. federal
or state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Company
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

 

(b)

Offering Documents. To (i) furnish the Initial Purchasers, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Representatives may reasonably
request, and (ii) promptly prepare, upon the Representatives’ reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Representatives, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Company
hereby consents to the use of the



--------------------------------------------------------------------------------

Page 21

 

  Time of Sale Document and the Final Offering Memorandum, and any amendments
and supplements thereto, by the Initial Purchasers in connection with Exempt
Resales).

 

(c) Consent to Amendments and Supplements. Not to amend or supplement the Time
of Sale Document or the Final Offering Memorandum prior to the applicable
Closing Date, or at any time prior to the completion of the resale by the
Initial Purchasers of all the Securities purchased by the Initial Purchasers,
unless the Initial Purchasers shall previously have been advised thereof and
shall have provided its written consent thereto. Before making, preparing,
using, authorizing, approving or referring to any Company Additional Written
Communications, the Company will furnish to the Representatives and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representatives reasonably object. The Company
consents to the use by the Initial Purchasers of a Company Additional Written
Communication that contains (i) information describing the preliminary terms of
the Securities or their offering or (ii) information that describes the final
terms of the Securities or their offering and that is included in or is
subsequently included in the Final Offering Memorandum, including by means of
the Pricing Supplement. The Company has given the Initial Purchasers notice of
any filings made pursuant to the Exchange Act within 48 hours prior to the date
hereof. The Company will give the Initial Purchasers notice of its intention to
make any such filing from and after the date hereof through the Closing Date
(or, if later, through the completion of the distribution of the Securities by
the Initial Purchasers to Subsequent Purchasers) and will furnish the Initial
Purchasers with copies of any such documents a reasonable amount of time prior
to such proposed filing, as the case may be, and will not file or use any such
document to which the Initial Purchasers or its counsel reasonably shall object.

 

(d)

Preparation of Amendments and Supplements to Offering Documents. So long as the
Initial Purchasers shall hold any of the Securities, (i) if any event shall
occur as a result of which, in the reasonable judgment of the Company or the
Representatives (or counsel for the Initial Purchasers), it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to correct any untrue statement of a material fact or omission to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, or if it is
necessary to amend or supplement the Time of Sale Document or the Final Offering
Memorandum to comply with any Applicable Law, to prepare, at the expense of the
Company, an appropriate amendment or supplement to the Time of Sale Document and
the Final Offering Memorandum (in form and substance reasonably satisfactory to
the Representatives) so that (A) as so amended or supplemented, the Time of Sale
Document and the Final Offering Memorandum will not include an untrue statement
of material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, and (B) the Time of Sale Document and the Final Offering
Memorandum will comply with Applicable Law and (ii) if in the reasonable
judgment of the Company it becomes necessary or advisable to amend or supplement
the Time of Sale Document or the Final Offering Memorandum so that the Time of
Sale Document and the Final Offering Memorandum will contain all of the
information specified in, and meet the requirements



--------------------------------------------------------------------------------

Page 22

 

  of, Rule 144A(d)(4) of the Securities Act, to prepare an appropriate amendment
or supplement to the Time of Sale Document or the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Representatives) so that the
Time of Sale Document or the Final Offering Memorandum, as so amended or
supplemented, will contain the information specified in, and meet the
requirements of, such Rule.

 

(e) “Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales;
provided that in connection therewith the Company shall not be required to
(i) qualify as a foreign corporation in any jurisdiction in which it would not
otherwise be required to so qualify, (ii) file a general consent to service of
process in any such jurisdiction, or (iii) subject itself to taxation in any
jurisdiction in which it would not otherwise be subject. The Company will advise
the Initial Purchasers promptly of the suspension of any such exemption relating
to the Securities for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such exemption, the Company shall use its
best efforts to obtain the withdrawal thereof at the earliest possible moment.

 

(f)

Payment of Expenses. Whether or not any of the Offering or the Transactions are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incident to and in connection with: (A) the preparation, printing
and distribution of the Time of Sale Document and the Final Offering Memorandum
and any Canadian “wrapper” and all amendments and supplements thereto
(including, without limitation, financial statements and exhibits), and all
other agreements, memoranda, correspondence and other documents prepared and
delivered in connection herewith, (B) the negotiation, printing, processing and
distribution (including, without limitation, word processing and duplication
costs) and delivery of, each of the Documents, (C) the preparation, issuance and
delivery of the Securities, (D) the qualification of the Securities for offer
and sale under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions (including, without limitation, the fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification in an
amount not to exceed $5,000), (E) the listing of the maximum number of
Conversion Shares on the NASDAQ Global Market and/or any other exchange and
(F) furnishing such copies of the Time of Sale Document and the Final Offering
Memorandum, and all amendments and supplements thereto, as may reasonably be
requested for use by the Initial Purchasers, (ii) all fees and expenses of the
counsel, accountants and any other experts or advisors retained by the Company,
(iii) all fees and expenses (including fees and expenses of counsel) of the
Company in connection with approval of the Securities by DTC for “book-entry”
transfer, (iv) all fees charged by rating agencies in connection with the rating
of the Securities, (v) all fees and expenses (including reasonable fees and
expenses of counsel) of the Trustee and the Company’s transfer agent, and
(vi) all other fees, disbursements and out-of-pocket expenses incurred by the
Initial Purchasers in connection with its services to be rendered hereunder
including, travel and lodging expenses, chartering of airplanes, roadshow or
investor presentation expenses, word processing charges, the costs of printing
or



--------------------------------------------------------------------------------

Page 23

 

  producing any investor presentation materials, messenger and duplicating
service expenses, facsimile expenses and other customary expenditures, provided,
however, that the Company shall not be obligated to pay any fees and
disbursements of Davis Polk & Wardwell LLP, counsel to the Initial Purchasers,
except to the extent specifically set forth in clause (i)(D) above.

 

(g) Use of Proceeds. To use the proceeds of the Offering in the manner described
in the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

 

(h) Transaction Documents. To do and perform all things required to be done and
performed under the Documents prior to and after the applicable Closing Date,
and to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Securities.

 

(i) Integration. Not to, and to ensure that no Affiliate of the Company will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

 

(j) Stabilization or Manipulation. Not to take, and to ensure that no Affiliate
of the Company will take, directly or indirectly, any action designed to or that
could be reasonably expected to cause or result in stabilization or manipulation
of the price of the Securities or any other reference security, whether to
facilitate the sale or resale of the Securities or otherwise.

 

(k) DTC. To use its best efforts to permit the Securities to be eligible for
clearance and settlement through DTC.

 

(l) Rule 144(A) Information. For so long as any of the Securities or Conversion
Shares remain outstanding, during any period in which the Company is not subject
to Section 13 or 15(d) of the Exchange Act, to make available, upon request, to
any owner of the Securities or Conversion Shares in connection with any sale
thereof and any prospective Subsequent Purchasers of such Securities or
Conversion Shares from such owner, the information required by Rule 144A(d)(4)
under the Securities Act.

 

(m) Furnish Trustee and Noteholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers copies of all reports
and other communications (financial or otherwise) furnished by the Company to
the Trustee or to the holders of the Securities and, as soon as available,
copies of any reports or financial statements furnished to or filed by the
Company with the SEC or any national securities exchange on which any class of
securities of the Company may be listed, provided, however, that the filing of
any such reports, financial statements or other communications with EDGAR shall
satisfy the requirements of this provision.

 

(n)

No General Solicitation or Directed Selling Efforts. Not to, and not to
authorize or permit any person acting on its behalf to, solicit any offer to buy
or offer to sell the



--------------------------------------------------------------------------------

Page 24

 

  Securities (i) by means of any form of general solicitation or general
advertising (including, without limitation, as such terms are used in Regulation
D under the Securities Act), other than any General Solicitation with the
consent of the Representatives and set forth on Schedule IV or (ii in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act. Before making, preparing, using, authorizing or distributing any
General Solicitation, the Company will furnish to the Representatives a copy of
such communication for review and will not make, prepare, use, authorize,
approve or distribute any such communication to which the Representatives
reasonably object.

 

(o) Sale of Restricted Securities. During the one year period after the
applicable Closing Date (or such shorter period as may be provided for in Rule
144 under the Securities Act, as the same may be in effect from time to time),
to not, and to not permit any current or future Subsidiaries or any Affiliates
controlled by the Company to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by the Company,
any current or future Subsidiaries or any Affiliates controlled by the Company,
except pursuant to an effective registration statement under the Securities Act.

 

(p) Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
or other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities.

 

(q) Conversion Shares. To reserve and keep available at all times, free of
pre-emptive rights, the maximum number of Conversion Shares issuable upon
conversion of the Securities.

 

(r)

Company Lock-Up. During the period commencing on and including the date hereof
and continuing through and including the 90th day following the date of the
Final Offering Memorandum (such period, extended as described below, being
referred to herein as the “Lock-up Period”), the Company will not, without the
prior written consent of the Representatives (which consent may be withheld in
its sole discretion), directly or indirectly: (i) sell, offer to sell, contract
to sell or lend any Common Stock or Related Securities (as defined below);
(ii) effect any short sale, or establish or increase any “put equivalent
position” (as defined in Rule 16a-1(h) under the Exchange Act) or liquidate or
decrease any “call equivalent position” (as defined in Rule 16a-1(b) under the
Exchange Act) of any Common Stock or Related Securities; (iii) pledge,
hypothecate or grant any security interest in any Common Stock or Related
Securities; (iv) in any other way transfer or dispose of any Common Stock or
Related Securities; (v) enter into any swap, hedge or similar arrangement or
agreement that transfers, in whole or in part, the economic risk of ownership of
any Common Stock or Related Securities, regardless of whether any such
transaction is to be settled in securities, in cash or otherwise; (vi) announce
the offering of any Common Stock or Related Securities; (vii) file any
registration statement under the Securities Act in respect of any Common Stock
or Related Securities (other than as contemplated by this Agreement) or
(viii) publicly announce the intention to do any of the foregoing. The foregoing
sentence shall not apply to (A) the Securities to be sold hereunder or any
shares of Common Stock issuable



--------------------------------------------------------------------------------

Page 25

 

  upon conversion thereof, (B) any shares of Common Stock issued by the Company
upon the exercise of an option or warrant or the conversion of a security
outstanding on the date hereof and referred to in the Time of Sale Document and
the Final Offering Memorandum, (C) any shares of Common Stock issued or options
to purchase Common Stock granted pursuant to existing employee benefit plans of
the Company referred to in the Time of Sale Document and the Final Offering
Memorandum, (D) any shares of Common Stock issued pursuant to any non-employee
director stock plan or dividend reinvestment plan referred to in the Time of
Sale Document and the Final Offering Memorandum or (E) entry into, and
performance of obligations under, the transactions under the Call Spread
Confirmations. For purposes of the foregoing, “Related Securities” shall mean
any options or warrants or other rights to acquire Common Stock or any
securities exchangeable or exercisable for or convertible into Common Stock, or
to acquire other securities or rights ultimately exchangeable or exercisable
for, or convertible into, Common Stock.

 

(s) Investment Company. The Company and the Subsidiaries will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

6. Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser, severally and not jointly, represents and warrants that:

 

(a) Initial Purchasers Status, Resale Terms. It is a QIB and it will offer the
Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Time of Sale Document and the Final Offering Memorandum.

 

(b) Sale of Restricted Securities. It will offer and sell the Securities only to
persons reasonably believed by the Initial Purchasers to be QIBs; provided,
however, that in purchasing such Securities, such persons are deemed to have
represented and agreed as provided under the caption “Notice to Investors”
contained in the Time of Sale Document and the Final Offering Memorandum.

7. Conditions. The respective obligations of the Initial Purchasers hereunder
are subject to the accuracy, when made and on and as of the Closing Date, of the
representations and warranties of the Company contained herein, to the
performance by the Company of its obligations hereunder, and to each of the
following additional terms and conditions:

 

(a) Closing Deliverables. The Initial Purchasers shall have received on the
applicable Closing Date:

 

  (i)

Officers’ Certificate. A certificate dated the applicable Closing Date, signed
by (1) the Chief Executive Officer and (2) the Chief Financial Officer, on
behalf of the Company, to the effect that (a) the representations and warranties
set forth in Section 4 hereof are true and correct with the same force and
effect as though expressly made at and as of the applicable Closing Date,
(b) the Company has performed and complied with all agreements and satisfied all
conditions on its part to be performed or satisfied at or prior to the
applicable Closing Date, (c) at the applicable Closing Date, since the date
hereof or since the date of the most



--------------------------------------------------------------------------------

Page 26

 

  recent financial statements in the Time of Sale Document and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), no event or events have occurred, no information has become known
nor is the officer aware that any condition exists that, individually or in the
aggregate, would have a Material Adverse Effect, (d) since the date of the most
recent financial statements in the Time of Sale Document and the Final Offering
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), other than as described in the Time of Sale Document and the Final
Offering Memorandum or contemplated hereby, neither the Company nor any
Subsidiary has incurred any liabilities or obligations, direct or contingent,
not in the ordinary course of business, that are material to the Company and the
Subsidiaries, taken as a whole, or entered into any transactions not in the
ordinary course of business that are material to the business, condition
(financial or otherwise) or results of operations or prospects of the Company
and the Subsidiaries, taken as a whole, and there has not been any change in the
capital stock or long-term indebtedness of the Company or any Subsidiary of the
Company that is material to the business, condition (financial or otherwise) or
results of operations or prospects of the Company and the Subsidiaries, taken as
a whole, and (e) the sale of the Securities has not been enjoined (temporarily
or permanently).

 

  (ii) Secretary’s Certificate. A certificate, dated the applicable Closing
Date, executed by the Secretary of the Company, certifying such matters as the
Representatives may reasonably request.

 

  (iii) Good Standing Certificates. A certificate evidencing qualification by
such entity as a foreign corporation in good standing issued by the Secretaries
of State (or comparable office) of each of the jurisdictions in which the
Company operates as of a date within five days prior to the applicable Closing
Date.

 

  (iv) Company Counsel Opinion. The opinion of Stradling Yocca Carlson & Rauth,
P.C., counsel to the Company, dated the applicable Closing Date, in form and
substance satisfactory to the Representatives to the effect set forth in Exhibit
B attached hereto.

 

  (v) Company Product Counsel Opinion. The opinion of Kirkland & Ellis LLP,
special product counsel to the Company, dated the applicable Closing Date, in
form and substance satisfactory to the Representatives to the effect set forth
in Exhibit C attached hereto.

 

  (vi) Company Intellectual Property Counsel Opinion. The opinion of K&L Gates
LLP, intellectual property counsel to the Company, dated the applicable Closing
Date, in form and substance satisfactory to the Representatives to the effect
set forth in Exhibit D attached hereto.

 

  (vii)

Initial Purchasers’ Counsel Opinion. An opinion, dated the applicable Closing
Date, of Davis Polk & Wardwell LLP, counsel to the Initial Purchasers, in form



--------------------------------------------------------------------------------

Page 27

 

  satisfactory to the Representatives, covering such matters as are customarily
covered in such opinions.

 

  (viii) Comfort Letters of Ernst & Young LLP. The Initial Purchasers shall have
received from Ernst & Young LLP, the registered public or certified public
accountants of the Company and Allos, (A) a customary initial comfort letter
delivered according to Statement of Auditing Standards No. 72 (or any successor
bulletin), dated the date hereof, in form and substance reasonably satisfactory
to the Representatives and their counsel, with respect to the financial
statements and certain financial information contained in the Time of Sale
Document and the Final Offering Memorandum, and (B) a customary “bring-down”
comfort letter, dated the applicable Closing Date, in form and substance
reasonably satisfactory to the Representatives and their counsel, to the effect
that Ernst & Young LLP which includes, among other things, a reaffirmation of
the statements made in its initial letter furnished pursuant to clause (A) with
respect to such financial statements and financial information contained in the
Time of Sale Document and the Final Offering Memorandum.

 

  (ix) Comfort Letters of BDO USA, LLP. The Initial Purchasers shall have
received from BDO USA, LLP, the registered public or certified public
accountants of Talon, (A) a customary initial comfort letter delivered according
to Statement of Auditing Standards No. 72 (or any successor bulletin), dated the
date hereof, in form and substance reasonably satisfactory to the
Representatives and their counsel, with respect to the financial statements of
Talon and certain financial information contained in the Time of Sale Document
and the Final Offering Memorandum, and (B) a customary “bring-down” comfort
letter, dated the applicable Closing Date, in form and substance reasonably
satisfactory to the Representatives and their counsel, to the effect that BDO
USA, LLP which includes, among other things, a reaffirmation of the statements
made in its initial letter furnished pursuant to clause (A) with respect to such
financial statements and financial information contained in the Time of Sale
Document and the Final Offering Memorandum.

 

(b) Executed Documents. The Representatives shall have received fully executed
originals of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Representatives), and each opinion,
certificate, letter and other document to be delivered in connection with the
Offering or any other Transaction.

 

(c) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of the Representatives reasonably be expected to
(i) make it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Document and the Final Offering Memorandum, or
(ii) materially impair the investment quality of any of the Securities.



--------------------------------------------------------------------------------

Page 28

 

(d) No Hostilities. Any outbreak or escalation of hostilities or other national
or international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
Representatives’ sole judgment, impracticable or inadvisable to market or
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Document and the Final Offering
Memorandum or to enforce contracts for the sale of any of the Securities.

 

(e) No Suspension in Trading; Banking Moratorium. (i) Trading in the Common
Stock shall have been suspended by the SEC or the NASDAQ Global Market or a
suspension or limitation of trading generally in securities on the New York
Stock Exchange, the American Stock Exchange or the NASDAQ Global Market or any
setting of limitations on prices for securities occurs on any such exchange or
market, (ii) the declaration of a banking moratorium by any Governmental
Authority has occurred or the taking of any action by any Governmental Authority
after the date hereof in respect of its monetary or fiscal affairs, (iii) as
suspension or limitation of trading in securities of the Company or (iv) a
material disruption in settlement or clearing services that, in the case of
clause (i) or (ii) of this paragraph, in the Representatives’ sole judgment
could reasonably be expected to have a material adverse effect on the financial
markets in the United States.

 

(f) Listing. The maximum number of Conversion Shares shall be listed on the
NASDAQ Global Market.

 

(g) Lock-Up. The Representatives shall have received an executed Lock-Up
Agreement from each Locked-up Person.

 

(h) Termination of Credit Agreement. The Credit Agreement shall have been
terminated by the Company on or prior to the Closing Date and the
Representatives shall have received satisfactory evidence thereof.

 

(i) Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representatives such further certificates and documents as
the Representatives may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

 

(a)

Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Initial Purchasers, its Affiliates, directors, officers, employees
and agents, and each person, if any, who controls any Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, against any losses, claims, damages or



--------------------------------------------------------------------------------

Page 29

 

  liabilities of any kind to which any Initial Purchaser, Affiliate, director,
officer, employee, agent or such controlling person may become subject under the
Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as any such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon:

 

  (i) any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Time of Sale Document, any
Company Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto;

 

  (ii) the omission or alleged omission to state, in the Preliminary Offering
Memorandum, the Time of Sale Document, any Company Additional Written
Communication or the Final Offering Memorandum, or any amendment or supplement
thereto, a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or

 

  (iii) any breach by the Company of its representations, warranties and
agreements set forth herein;

and, subject to the provisions hereof, will reimburse, as incurred, any Initial
Purchaser and its Affiliates, directors, officers, employees, agents and each
such controlling persons for any legal or other expenses incurred by such person
in connection with investigating, defending against, settling, compromising,
paying or appearing as a third-party witness in connection with any such loss,
claim, damage, liability, expense or action in respect thereof; provided,
however, the Company will not be liable in any such case to the extent (but only
to the extent) that a court of competent jurisdiction shall have determined by a
final, unappealable judgment that such loss, claim, damage, liability or expense
resulted solely from any untrue statement or alleged untrue statement or
omission or alleged omission made in the Preliminary Offering Memorandum, the
Time of Sale Document, any Company Additional Written Communication or the Final
Offering Memorandum or any amendment or supplement thereto in reliance upon and
in conformity with written information concerning any Initial Purchaser
furnished to the Company by any Initial Purchaser specifically for use therein,
it being understood and agreed that the only such information furnished by any
Initial Purchaser to the Company consists of the information set forth in
Section 13. The indemnity agreement set forth in this Section shall be in
addition to any liability that the Company may otherwise have to the indemnified
parties.

 

(b)

Indemnification by the Initial Purchasers. Each Initial Purchaser, severally and
not jointly, agrees to indemnify and hold harmless each of the Company and its
directors, officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
against any losses, claims, damages, liabilities or expenses to which the
Company or any such director, officer or controlling person may become subject
under the Securities Act, the Exchange Act or otherwise, insofar as a court of
competent jurisdiction shall have determined by a



--------------------------------------------------------------------------------

Page 30

 

  final, unappealable judgment that such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) have resulted solely from (i) any
untrue statement or alleged untrue statement of any material fact contained in
the Preliminary Offering Memorandum, the Time of Sale Document or the Final
Offering Memorandum or any amendment or supplement thereto or (ii) the omission
or the alleged omission to state therein a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, in each case to the extent (but only to the extent) that such
untrue statement or alleged untrue statement or omission or alleged omission was
made in reliance upon and in conformity with written information concerning the
Initial Purchasers furnished to the Company by the Representatives specifically
for use therein as set forth in Section 13; and, subject to the limitation set
forth immediately preceding this clause, will reimburse, as incurred, any legal
or other expenses incurred by the Company or any such director, officer or
controlling person in connection with any such loss, claim, damage, liability,
expense or action in respect thereof. The indemnity agreement set forth in this
Section shall be in addition to any liability that the Initial Purchasers may
otherwise have to the indemnified parties.

 

(c)

Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or



--------------------------------------------------------------------------------

Page 31

 

parties shall have the right to select separate counsel to defend such action on
behalf of such indemnified party or parties at the expense of the indemnifying
party. After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the fees and expenses of more than one separate counsel (in addition to
local counsel) in any one action or separate but substantially similar actions
in the same jurisdiction arising out of the same general allegations or
circumstances, designated by the Representatives in the case of Section 8(a) or
the Company in the case of Section 8(b), representing the indemnified parties
under such Section 8(a) or (b), as the case may be, who are parties to such
action or actions), (ii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party or (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnifying party waived in writing its rights under this Section, in
which case the indemnified party may effect such a settlement without such
consent.

 

(d)

Settlements. No indemnifying party shall be liable under this Section for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action is settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party. Notwithstanding the
foregoing, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for legal or other
expenses as contemplated by Section



--------------------------------------------------------------------------------

Page 32

 

  8(c) hereof, the indemnifying party agrees that it shall be liable for any
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by such indemnifying party of the aforesaid request and (ii) such
indemnifying party shall not have reimbursed the indemnified party in accordance
with such request prior to the date of such settlement or compromise of, or
consent to the entry of such judgment.

 

(e) Contribution. In circumstances in which the indemnity agreements provided
for in this Section is unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or expenses (or actions in respect thereof) in such
proportion as is appropriate to reflect (i) the relative benefits received by
the indemnifying party or parties, on the one hand, and the indemnified party,
on the other hand, from the Offering or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, not only such relative
benefits but also the relative fault of the indemnifying party or parties, on
the one hand, and the indemnified party, on the other hand, in connection with
the statements or omissions or alleged statements or omissions that resulted in
such losses, claims, damages or liabilities (or actions in respect thereof). The
relative benefits received by the Company, on the one hand, and the Initial
Purchasers, on the other hand, shall be deemed to be in the same proportion as
the total proceeds from the Offering (before deducting expenses) received by the
Company bear to the total discounts and commissions received by the Initial
Purchasers. The relative fault of the parties shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or the Initial
Purchasers pursuant to Section 8(b) above, on the other hand, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omissions, and any
other equitable considerations appropriate in the circumstances.

 

(f)

Equitable Consideration. The Company and the Initial Purchasers agree that it
would not be equitable if the amount of such contribution determined pursuant to
Section 8(e) were determined by pro rata or per capita allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in Section 8(e). Notwithstanding any other provision
of this Section, the Initial Purchasers shall not be obligated to make
contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. Each Initial
Purchaser’s obligation to contribute hereunder shall be several in proportion to
their respective purchase obligations hereunder and not joint. For



--------------------------------------------------------------------------------

Page 33

 

  purposes of Section 8(e), each director, officer, employee and Affiliate of
any Initial Purchaser, and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, shall have the same rights to contribution as any Initial
Purchaser, and each director, officer, and employee of the Company and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Company.

9. Termination. The Representatives may terminate this Agreement (i) at any time
prior to the applicable Closing Date by written notice to the Company if any of
the events described in Sections 7(c) (No Material Adverse Change), 7(d) (No
Hostilities) or 7(e) (No Suspension in Trading; Banking Moratorium) shall have
occurred or if the Initial Purchasers shall decline to purchase the Securities
for any reason permitted by this Agreement or (ii) on the applicable Closing
Date if any condition described in Section 7 is not fulfilled or waived in
writing by the Representatives on or prior to the applicable Closing Date. Any
termination pursuant to this Section shall be without liability on the part of
(a) the Company to the Initial Purchasers, except that the Company shall be
obligated to pay or reimburse expenses as set forth in Section 5(f), or (b) the
Initial Purchasers to the Company, except, in the case of each of clauses
(a) and (b), that the provisions of Sections 9 and 10 hereof shall at all times
be effective and shall survive such termination.

10. Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Company set forth in or made pursuant to this Agreement shall remain operative
and in full force and effect, and will survive, regardless of (i) any
investigation, or statement as to the results thereof, made by or on behalf of
the Initial Purchasers and (ii) the acceptance of the Securities, and payment
for them hereunder. Additionally, the indemnities, contribution and expense
reimbursement provisions of the Company set forth in or made pursuant to this
Agreement shall remain operative and in full force and effect, and will survive,
regardless of any termination of this Agreement.

11. Defaulting Initial Purchaser. If, on the applicable Closing Date, any one of
the Initial Purchasers shall fail or refuse to purchase Securities that it or
they have agreed to purchase hereunder on such date, and the aggregate principal
amount of Securities which such defaulting Initial Purchaser agreed but failed
or refused to purchase is not more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, the other Initial Purchasers
shall be obligated severally in the proportions that the principal amount of
Securities set forth opposite their respective names in Schedule I hereto bears
to the aggregate principal amount of Securities set forth opposite the names of
all such non defaulting Initial Purchasers to purchase the Securities which such
defaulting Initial Purchaser agreed but failed or refused to purchase on such
date. If, on the applicable Closing Date any Initial Purchaser shall fail or
refuse to purchase Securities which it or they have agreed to purchase hereunder
on such date and the aggregate principal amount of Securities with respect to
which such default occurs is more than one tenth of the aggregate principal
amount of Securities to be purchased on such date, and arrangements satisfactory
to the non-defaulting Initial Purchasers and the Company for the purchase of
such Securities are not made within 36 hours after such default, this Agreement
shall terminate without liability on the part of the non-defaulting Initial
Purchasers or of the Company.



--------------------------------------------------------------------------------

Page 34

 

Any action taken under this Section shall not relieve any defaulting Initial
Purchaser from liability in respect of any default of such Initial Purchaser
under this Agreement.

12. No Fiduciary Relationship. The Company hereby acknowledges that each Initial
Purchaser is acting solely as initial purchaser in connection with the purchase
and sale of the Securities. The Company further acknowledges that each Initial
Purchaser is acting pursuant to a contractual relationship created solely by
this Agreement entered into on an arm’s length basis, and in no event do the
parties intend that the Initial Purchasers act or be responsible as a fiduciary
to the Company or their management, stockholders or creditors or any other
person in connection with any activity that the Initial Purchasers may undertake
or have undertaken in furtherance of the purchase and sale of the Securities,
either before or after the date hereof. The Company and the Initial Purchasers
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by the Initial Purchasers to the Company regarding such transactions and that
any opinions or views expressed by the Initial Purchasers to the Company
regarding such transactions, including, but not limited to, any opinions or
views with respect to the price or market for the Securities, do not constitute
advice or recommendations to the Company. The Company hereby waives and
releases, to the fullest extent permitted by law, any claims that either of the
Company may have against the Initial Purchasers with respect to any breach or
alleged breach of any fiduciary or similar duty to the Company in connection
with the transactions contemplated by this Agreement or any matters leading up
to such transactions.

13. Information Supplied by Representatives. The Company hereby acknowledges
that, for purposes of Section 4(b) and Section 8, the only information that the
Representatives have furnished to the Company specifically for use in the
Preliminary Offering Memorandum or the Final Offering Memorandum are the
statements set forth in (a) the third and twentieth paragraphs and (b) the third
sentence of the sixth paragraph under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum.

14. Miscellaneous.

(a) Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Company, to Spectrum Pharmaceuticals, Inc.,
11500 South Eastern Avenue, Suite 240, Henderson, Nevada, 89052, Attention:
Chief Financial Officer with a copy to: Stradling Yocca Carlson & Rauth, P.C.,
660 Newport Center Drive, Suite 1600, Newport Beach, California, 92660,
Attention: Marc Alcser, and (ii) if to the Initial Purchasers, to Jefferies LLC,
520 Madison Avenue, New York, NY 10022 and to RBC Capital Markets, LLC, Three
World Financial Center, 200 Vesey Street, New York, New York 10281, with a copy
to: Davis Polk & Wardwell LLP, 450 Lexington Avenue, New York New York, 10017,
Attention: Deanna Kirkpatrick, (or in any case to such other address as the
person to be notified may have requested in writing).

 

(b)

Beneficiaries. This Agreement has been and is made solely for the benefit of and
shall be binding upon the Company, the Initial Purchasers and to the extent
provided in Section 8 hereof, the controlling persons, Affiliates, officers,
directors, partners, employees, representatives and agents referred to in
Section 8 hereof and their respective heirs,



--------------------------------------------------------------------------------

Page 35

 

  executors, administrators, successors and assigns, all as and to the extent
provided in this Agreement, and no other person shall acquire or have any right
under or by virtue of this Agreement. The term “successors and assigns” shall
not include a purchaser of any of the Securities from the Initial Purchasers
merely because of such purchase.

 

(c) Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York. The Company hereby expressly and irrevocably (i) submits to the
non-exclusive jurisdiction of the federal and state courts sitting in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the Transactions, and (ii) waives
(a) its right to a trial by jury in any legal action or proceeding relating to
this Agreement, the Transactions or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of the Initial Purchasers and
for any counterclaim related to any of the foregoing and (b) any obligation
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.

 

(d) Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

(e) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

(f) Separability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

 

(g) Amendment. This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

 

(h)

USA Patriot Act. The parties acknowledge that in accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2011)), the Initial Purchasers are required to obtain, verify
and record information that identifies its clients, including the Company, which
information may include the name and address of



--------------------------------------------------------------------------------

Page 36

 

  its clients, as well as other information that will allow the Initial
Purchasers to properly identify their clients.



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between the
Company and the Initial Purchasers.

 

Very truly yours, SPECTRUM PHARMACEUTICALS, INC. By:  

/s/ Kurt A. Gustafson

  Name:   Kurt A. Gustafson   Title:   Executive VP & Chief Financial Officer



--------------------------------------------------------------------------------

Page 38

 

Accepted and Agreed to:

JEFFERIES LLC

By JEFFERIES LLC, as Authorized Representative

 

By:  

/s/ Ashley Delp

  Name:   Ashley Delp   Title:   Managing Director

RBC CAPITAL MARKETS, LLC

By RBC CAPITAL MARKETS, LLC, as Authorized Representative

 

By:  

/s/ Andrew E. Singer

  Name:   Andrew E. Singer   Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

INITIAL PURCHASERS

 

Initial Purchasers

   Principal
Amount  

Jefferies LLC

   $ 65,000,000   

RBC Capital Markets, LLC

   $ 20,000,000   

H.C. Wainwright & Co., LLC

   $ 10,000,000   

Roth Capital Partners, LLC

   $ 5,000,000      

 

 

 

Total

   $ 100,000,000   



--------------------------------------------------------------------------------

SCHEDULE II

PRICING SUPPLEMENT

Spectrum Pharmaceuticals, Inc.

$100,000,000

2.75% Convertible Senior Notes due 2018

The information in this pricing term sheet (the “Pricing Term Sheet”)
supplements Spectrum Pharmaceuticals, Inc.’s preliminary offering memorandum,
dated December 16, 2013 (the “Preliminary Offering Memorandum”), and supersedes
the information in the Preliminary Offering Memorandum only to the extent
inconsistent with the information in the Preliminary Offering Memorandum. In all
other respects, the Pricing Term Sheet is qualified in its entirety by reference
to the Preliminary Offering Memorandum, including all other documents
incorporated by reference therein. Terms used herein but not defined herein
shall have the respective meanings as set forth in the Preliminary Offering
Memorandum. All references to dollar amounts are references to U.S. dollars.

 

Issuer:

Spectrum Pharmaceuticals, Inc., a Delaware corporation.

 

Ticker / Exchange for Common Stock:

SPPI / The NASDAQ Global Select Market (“NASDAQ”).

 

Title of Securities:

2.75% Convertible Senior Notes due 2018 (the “Notes”).

 

Aggregate Principal Amount Offered:

$100,000,000 aggregate principal amount of Notes.

 

Initial Purchasers’ Option to Purchase Additional Notes, Solely to Cover
Over-Allotments:

$20,000,000 aggregate principal amount of Notes.

 

Trade Date:

December 18, 2013.

 

Expected Settlement Date:

December 23, 2013.

 

Issue Price:

The Notes will be issued at a price of 100% of their principal amount, plus
accrued interest, if any, from the Expected Settlement Date.

 

Maturity:

The Notes will mature on December 15, 2018, unless earlier converted or
purchased by the Issuer.

 

No Optional Redemption:

The Issuer may not redeem the Notes prior to Maturity.

 

Interest Rate:

2.75% per year.

 

Interest Payment Dates:

Interest will accrue from the Expected Settlement Date and will be payable
semi-annually in arrears on June 15 and December 15 of each year, beginning on
June 15, 2014.

 

NASDAQ Last Reported Sale Price on December 17, 2013:

$8.255 per share of the Issuer’s common stock.

 

Conversion Premium:

Approximately 27.5% above the NASDAQ Last Reported Sale Price



--------------------------------------------------------------------------------

Page 41

 

 

on December 17, 2013.

 

Initial Conversion Price:

Approximately $10.53 per share of the Issuer’s common stock.

 

Initial Conversion Rate:

95.0107 shares of the Issuer’s common stock per $1,000 principal amount of
Notes.

 

Use of Proceeds:

The Issuer estimates that the net proceeds from the Notes offering will be
approximately $96.0 million (or approximately $115.4 million if the initial
purchasers exercise their over-allotment option in full), after deducting the
initial purchasers’ discount and commissions and estimated offering expenses
payable by the Issuer.

 

  The Issuer entered into a convertible note hedge transaction with RBC Capital
Markets, LLC, an initial purchaser of the Notes (the “option counterparty”), and
also entered into a warrant transaction with the option counterparty. The Issuer
intends to use approximately $10.9 million of the net proceeds from the Notes
offering to pay the cost of the convertible note hedge transaction (after such
cost is partially offset by the proceeds to the Issuer of the warrant
transaction).

 

  If the initial purchasers exercise their over-allotment option, the Issuer may
sell additional warrants and use a portion of the net proceeds from the sale of
such additional Notes, together with the proceeds from the sale of the
additional warrants, to enter into an additional convertible note hedge
transaction.

 

  The Issuer intends to use the remaining net proceeds from the Notes offering
for general corporate purposes, which may include working capital, research and
development and clinical studies. The Issuer may also use a portion of the net
proceeds to acquire or license additional drug candidates or complementary
technologies; however, the Issuer has no current agreements or commitments to
complete any such transaction.

 

Joint Book-Running Managers:

Jefferies LLC

 RBC Capital Markets, LLC

 

Co-Managers:

H.C. Wainwright & Co., LLC

Roth Capital Partners, LLC

 

CUSIP Number:

84763A AA6

 

ISIN:

US84763AAA60

 

Convertible Note Hedge and Warrant Transactions:

In connection with the pricing of the notes, the Issuer entered into a
convertible note hedge transaction with the option counterparty. The Issuer also
entered into a warrant transaction with the option counterparty pursuant to
which the Issuer will sell warrants for the purchase of the Issuer’s common
stock. The convertible note hedge transaction is expected generally to reduce
the potential dilution upon any conversion of Notes and/or offset any cash
payments the Issuer is required to make in excess of the principal amount of
converted



--------------------------------------------------------------------------------

Page 42

 

 

Notes, as the case may be. The warrant transaction could separately have a
dilutive effect to the extent that the market price per share of the Issuer’s
common stock exceeds the relevant strike price of the warrants. If the initial
purchasers exercise their over-allotment option, the Issuer intends to enter
into additional convertible note hedge and warrant transactions. See
“Description of Convertible Note Hedge and Warrant Transactions” in the
Preliminary Offering Memorandum.

 

Changes to Information in Preliminary Offering Memorandum:

Notwithstanding anything to the contrary in the Preliminary Offering Memorandum,
the Issuer is not required to deliver to the trustee for cancellation any Notes
surrendered for payment, repurchase, registration of transfer or exchange or
conversion to any person other than the trustee. In addition, notwithstanding
anything to the contrary in the Preliminary Offering Memorandum, any Notes
repurchased by the Issuer will no longer be considered “outstanding” under the
indenture upon their repurchase for the purpose of determining whether the
holders of the requisite principal amount of Notes have given or concurred in
any request, demand, authorization, direction, notice, consent, waiver or other
action under the indenture.

 

Adjustment to Conversion Rate Upon a Conversion in Connection With a Make-Whole
Fundamental Change:

The following table sets forth the stock prices and effective dates and the
number of additional shares of the Issuer’s common stock, if any, by which the
conversion rate will be increased for a holder that converts a Note in
connection with a make-whole fundamental change (as defined in the Preliminary
Offering Memorandum) having such effective date and stock price:

 

     Stock Price  

Effective Date

   $8.255      $8.75      $9.50      $10.53      $12.00      $15.00      $20.00
     $25.00      $30.00      $35.00  

December 23, 2013

     26.1280         22.7589         18.6263         14.3618         10.1717   
     5.4080         2.1160         0.8192         0.2500         0.0217   

December 15, 2014

     26.1280         21.6217         17.3842         13.0883         8.9775   
     4.5247         1.6645         0.6056         0.1577         0.0000   

December 15, 2015

     26.1280         20.7581         15.8926         11.5318         7.5242   
     3.4960         1.1895         0.4000         0.0760         0.0000   

December 15, 2016

     26.1280         20.1012         14.2832         9.7179         5.7933      
  2.3480         0.7355         0.2304         0.0230         0.0000   

December 15, 2017

     26.1280         19.6287         12.4084         7.2564         3.4492      
  1.0573         0.3305         0.0972         0.0000         0.0000   

December 15, 2018

     26.1280         19.2825         10.2526         0.0000         0.0000      
  0.0000         0.0000         0.0000         0.0000         0.0000   

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

  •   if the stock price is between two stock prices listed in the table or the
effective date is between two effective dates listed in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the earlier and later effective dates based on a 365-day year, as
applicable;

 

  •   if the stock price is greater than $35.00 per share (subject to adjustment
at the same time and in the same manner as the stock prices set forth in the
column headings of the table above), no additional shares will be added to the
conversion rate; and

 

  •   if the stock price is less than $8.255 per share (subject to adjustment at
the same time and in the same manner as the stock prices set forth in the column
headings of the table above), no additional shares will be added to the
conversion rate.

Notwithstanding the foregoing, in no event will the conversion rate exceed
121.1387 shares of the Issuer’s common



--------------------------------------------------------------------------------

Page 43

 

stock per $1,000 principal amount of Notes (the “maximum conversion rate”),
subject to adjustment at the same time and in the same manner as the conversion
rate as set forth under “Description of the Notes—Conversion Rights—Conversion
Rate Adjustments” in the Preliminary Offering Memorandum. The maximum conversion
rate is calculated based on the NASDAQ Last Reported Sale Price on December 17,
2013, which is greater than the consolidated closing bid price of the Issuer’s
common stock on NASDAQ on December 17, 2013.

 

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This information does not purport to be a complete
description of the Notes or the offering.

This communication shall not constitute an offer to sell or the solicitation of
an offer to buy the Notes nor shall there be any sale of the Notes in any state
in which such solicitation or sale would be unlawful prior to registration or
qualification of the Notes under the laws of any such state.

Neither the Notes nor the shares of common stock issuable upon conversion of the
Notes, if any, have been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any state securities laws, and neither may be offered
or sold within the United States or to, or for the account or benefit of, U.S.
persons except pursuant to an exemption from, or in a transaction not subject
to, the registration requirements of the Securities Act or any other applicable
securities laws. Accordingly, the Notes are being offered and sold only to
“qualified institutional buyers” (as defined in Rule 144A under the Securities
Act). The Notes are not transferable except in accordance with the restrictions
described under “Notice to Investors” in the Preliminary Offering Memorandum.

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.



--------------------------------------------------------------------------------

SCHEDULE III

LIST OF SUBSIDIARIES

 

Entity Name

  

Jurisdiction of Formation

OncoRx Pharma Private Limited

   India

RIT Oncology, LLC

   Delaware

Spectrum Pharmaceuticals International Holdings, LLC

   Delaware

Allos Therapeutics, Inc.

   Delaware

Allos Therapeutics Ltd.

   England and Wales

Spectrum Pharmaceuticals Cayman, L.P. (1% Spectrum Pharmaceuticals International
Holdings, LLC and 99% Spectrum Pharmaceuticals, Inc.)

   Cayman Islands

Spectrum Pharmaceuticals, B.V.

   Netherlands

Spectrum Pharmaceuticals GK

   Japan

Spectrum Pharma Canada, Inc. (50% Spectrum Pharmaceuticals, Inc. 50% Prodev
Pharma Inc.)

   Canada

Talon Therapeutics, Inc.

   Delaware



--------------------------------------------------------------------------------

Page 45

 

SCHEDULE IV

Press release of the Company dated December 16, 2013 relating to the
announcement of the Offering.

Press release of the Company dated December 17, 2013 relating to the
announcement of the pricing of the Offering.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOCK UP AGREEMENT

December 16, 2013

JEFFERIES LLC

RBC CAPITAL MARKETS, LLC

As Representatives of the

Initial Purchasers listed in

Schedule I to the Purchase Agreement

c/o Jefferies LLC

520 Madison Avenue

New York, New York 10022

c/o RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, New York 10281

 

  RE: Spectrum Pharmaceuticals, Inc. (the “Company”) – Lock-Up Agreement

Ladies and Gentlemen:

The undersigned is a record or beneficial owner of certain shares of common
stock, par value $0.001 per share, of the Company (“Shares”), or of securities
convertible into or exchangeable or exercisable for Shares. The undersigned
understands that the Company proposes to carry out an offering (the “Offering”),
pursuant to Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”), of Convertible Senior Notes (the “Notes”) in which Jefferies
LLC and RBC Capital Markets, LLC will act as the representatives (the
“Representatives”) of the Initial Purchasers (as defined in the Purchase
Agreement (as defined below) relating to the Offering to which the Company is a
party). The undersigned recognizes that the Offering will be of benefit to the
Company and, as such, will benefit the undersigned. The undersigned acknowledges
that you are relying on the representations and agreements of the undersigned
contained in this Lock-Up Agreement in carrying out the Offering and, at a
subsequent date, entering into a Purchase Agreement (the “Purchase Agreement”)
with the Company with respect to the Offering.

In consideration of the foregoing, and for other good and valuable
consideration, the receipt of and sufficiency of which are hereby acknowledged,
the undersigned hereby agrees that the undersigned will not (and will cause any
spouse or immediate family member of the spouse or the undersigned living in the
undersigned’s household not to), without the prior written consent of the
Representatives (which consent may be withheld in its sole discretion), directly
or indirectly, (1) sell, offer, contract or grant any option to sell (including
without limitation any short sale), pledge, assign transfer, establish an open
“put equivalent position” within the meaning of Rule 16a-1(h) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise
dispose of any Shares, options or warrants to acquire Shares, or securities
exchangeable or exercisable for or convertible into Shares currently or
hereafter owned either of record or beneficially (as defined in Rule 13d-3 under
the Exchange Act) by the undersigned, their spouse or family members, (2) enter
into any swap, hedge or similar arrangement or agreement that transfers, in
whole or in part, the economic risk of ownership of all or any part of the
Shares, or securities exchangeable or exercisable for or convertible into Shares
currently or hereafter owned either of record or

 

A-1



--------------------------------------------------------------------------------

beneficially (as defined in Rule 13d-3 under the Exchange Act) by the
undersigned regardless of whether any such transaction is to be settled in
securities, in cash or otherwise, (3) make any demand for or exercise any right
or cause to be filed a registration statement, including any amendments thereto,
with respect to the registration of any Shares or securities exchangeable or
exercisable for or convertible into Shares or any other securities of the
Company or (4) or publicly announce an intention to do any of the foregoing, for
a period commencing on the date hereof and continuing through the close of
trading on the date 90 days after the date of the Purchase Agreement (the
“Lock-up Period”).

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Shares without the prior consent of the Representatives, provided that (x) such
transfers are not required to be reported with the Securities and Exchange
Commission (the “SEC”) on Form 4 in accordance with Section 16 of the Exchange
Act and (y) the undersigned does not otherwise voluntarily effect any public
filing or report regarding such transfers: (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth in this Lock-Up Agreement and provided further that such
transfer shall not involve a disposition for value, (ii) to any trust for the
direct or indirect benefit of the undersigned or the immediate family of the
undersigned, provided that the trustee of the trust agrees to be bound in
writing by the restrictions set forth herein, and provided further that any such
transfer shall not involve a disposition for value, (iii) to the legal
representatives or a member of the immediate family of the undersigned by will
or intestate succession, provided that the transferee agrees to be bound in
writing by the restrictions set forth herein, and provided further that any such
transfer shall not involve a disposition for value, or (iv) in connection with
the partial or full settlement of any withholding tax obligation of the
undersigned, through the surrender or forfeiture to the Company of Shares,
accruing upon the exercise of any stock options or vesting of any restricted
stock, in each case outstanding on the date hereof[, provided, however, that,
with respect to the surrender or forfeiture to the Company of up to 50,000
Shares during the Lock-Up Period to satisfy tax withholding obligations of the
undersigned, the conditions set forth in (x) and (y) above shall not apply, and
the undersigned shall be expressly permitted to file with the SEC such reports
as are required to be filed pursuant to Section 16 under the Exchange Act to
evidence such surrenders or forfeitures, in each case in the form recommended by
counsel to the Company]1. The undersigned also agrees and consents to the entry
of stop transfer instructions with the Company’s transfer agent and registrar
against the transfer of Shares or securities convertible into or exchangeable or
exercisable for Shares held by the undersigned except in compliance with the
foregoing restrictions.

In addition, the foregoing restrictions shall not apply to (i) the exercise of
stock options or vesting of equity awards granted pursuant to the Company’s
equity incentive plans, provided, however, that it shall apply to any of the
undersigned’s Shares issued upon such exercise or vesting, or (ii) the
establishment of any contract, instruction or plan (any such contract,
instruction or plan, a “Plan”) that satisfies all of the requirements of Rule
10b5-1(c)(1)(i)(B) under the Exchange Act, provided, however, that no sales or
transfers of the undersigned’s Shares shall be made pursuant to such a Plan
prior to the expiration of the Lock-Up Period, and such a Plan may only be
established if no public announcement of the establishment or existence thereof
and no filing with the Securities and Exchange Commission or other regulatory
authority in respect thereof or transactions thereunder or contemplated thereby,
by the undersigned, the Company or any other person, shall be required, and no
such announcement or filing is made voluntarily, by the undersigned, the Company
or any other person, prior to the expiration of the Lock-Up Period.

The Representatives agree that the undersigned shall be released from all
obligations under this Lock-Up Agreement if (i) the Company notifies the
Representatives that it does not intend to proceed with the Offering, (ii) the
Purchase Agreement does not become effective, or if the Purchase Agreement
(other than

 

1 

Only to be included in lock-up agreement for Dr. Raj.

 

A-2



--------------------------------------------------------------------------------

the provisions thereof which survive termination) shall terminate or be
terminated prior to payment for and delivery of the Notes to be sold thereunder,
or (iii) the Offering is not completed by January 31, 2014.

Subject to the foregoing paragraph, this Lock-Up Agreement is irrevocable and
will be binding on the undersigned and the respective successors, heirs,
personal representatives, and assigns of the undersigned.

The undersigned hereby represents and warrants that the undersigned has full
power, capacity and authority to enter into this Lock-Up Agreement. All
authority herein conferred or agreed to be conferred and any obligations of the
undersigned shall be binding upon the successors, assigns, heirs or personal
representatives of the undersigned.

[Signature Page Follows]

 

A-3



--------------------------------------------------------------------------------

This Lock-Up Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

 

Printed Name of Holder

 

Signature

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OPINION OF

STRADLING YOCCA CARLSON & RAUTH, P.C.

Set forth below are the opinions to be included in the legal opinion letter of
Stradling Yocca Carlson & Rauth, P.C. This Exhibit C is to be replaced with the
actual form of opinion that is agreed upon, including the assumptions,
qualifications and limitations to be contained therein. Capitalized terms used
herein but not defined shall have the meanings given to them in this Agreement.

(i) The Company has been duly formed, is validly existing and is in good
standing under the laws of the State of Delaware.

(ii) The Company has all necessary corporate power and authority to conduct its
business and to own, lease and operate its properties and assets as described in
the Time of Sale Document and the Final Offering Memorandum and to take and has
duly taken all action necessary under its governing instruments to execute,
deliver and perform its obligations under the Documents and to consummate the
Transactions.

(iii) The Company is duly qualified or licensed to do business and is in good
standing as a foreign corporation, as the case may be, in each jurisdiction in
which the nature of such business or the ownership or leasing of such properties
requires such qualification, except where the failure to be so qualified could
not, singly or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(iv) All of the outstanding shares of capital stock of the Company have been
duly authorized and validly issued, are fully paid and non-assessable and, to
our knowledge, were not issued in violation of any preemptive or similar rights.
The table under the caption “Capitalization” in the Time of Sale Document and
the Final Offering Memorandum (including the footnotes thereto) sets forth, as
of its date, the capitalization of the Company on a consolidated basis other
than subsequent issuances, if any, pursuant to employee benefit plans or upon
exercise of outstanding options or warrants as described in the Final Offering
Memorandum. All of the outstanding shares of capital stock and other equity
interests, as the case may be, of the Company’s U.S. Subsidiaries are owned by
the Company, directly or indirectly through its subsidiaries, free and clear of
all security interests, liens, encumbrances, equities and claims or restrictions
on transferability (other than those imposed by the Securities Act and the
securities or “Blue Sky” laws of certain U.S. state or non-U.S. jurisdictions)
or voting restrictions.

(v) The execution, delivery and performance of the Documents and the
consummation of the Transactions by the Company have been duly and validly
authorized by it.

(vi) The Agreement has been duly and validly executed and delivered by the
Company.

(vii) The Company is not in violation of its Charter Documents or, to the best
of our knowledge, in breach of or default under any Applicable Agreements, other
than (A) as disclosed

 

B-1



--------------------------------------------------------------------------------

in the Time of Sale Document and the Final Offering Memorandum or (B) breaches
or defaults that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(viii) The execution and delivery by the Company of the Agreement, the Indenture
and the Securities does not, and the performance by the Company of the
Transactions, will not (i) conflict with, violate, constitute a breach of or
default (with the passage of time or otherwise) under or pursuant to (A) any of
the provisions of the Charter Documents of the Company or any of its U.S.
Subsidiaries, or (B) any order, writ, judgment, injunction, decree,
determination or award known to us which is binding upon or affecting the
Company, (ii) conflict with, or result in a violation or breach of, any of the
material terms or provisions of, or constitute a default (with or without due
notice and/or lapse of time) or a Debt Repayment Triggering Event under the
Indenture or any loan or credit agreement, indenture, mortgage, note or other
material agreement or instrument listed as an exhibit to our Annual Report on
Form 10-K for the fiscal year ended December 31, 2012, as amended, our Quarterly
Reports on Form 10-Q for the quarters ended March 31, 2013 and June 30, 2013, as
amended, our Quarterly Report on Form 10-Q for the quarter ended September 30,
2013 or our Current Report on Form 8-K filed on October 7, 2013 (as amended on
November 18, 2013), each as filed with the SEC, or (iii) result in or require
the creation or imposition of any Lien upon or with respect to any property of
the Company.

(ix) No consent, approval, authorization, order, filing or registration of or
with any Governmental Authority or third party is required for execution,
delivery or performance of the Agreement, the Indenture or the Securities or the
consummation of the Transactions, except (i) those that have been official or
made, as the case may be, that are in full force and effect and (ii) such as may
be required under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions or other non-U.S. laws applicable to the purchase of the
Securities outside the U.S. in connection with the Transactions.

(x) To our knowledge, no Proceeding is pending or threatened that (i) seeks to
restrain, enjoin, prevent the consummation of or otherwise challenge the
execution, delivery or performance of any of the Agreement, the Indenture or the
Securities or the consummation of any of the Transactions or (ii) would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Neither the Company nor any of its U.S. Subsidiaries is subject
to any judgment, order, decree, rule or regulation of any Governmental Authority
that would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(xi) The statements in the “Description of the Capital Stock” section in the
Time of Sale Document and the Final Offering Memorandum, to the extent that such
information purports to constitute a summary of the documents referred to
therein, constitute accurate summaries of such documents and proceedings in all
material respects.

(xii) No registration under the Securities Act of the Securities is required in
connection with the issuance and sale of the Securities to the Initial
Purchasers as contemplated by the Agreement and the Time of Sale Document and
the Final Offering Memorandum or in connection with the initial resale of the
Securities by the Initial Purchasers in accordance with the Agreement, and the
Indenture is not required to be qualified under the TIA, in each case assuming
(i) that the purchasers who buy the Securities in the initial resale thereof are
“qualified

 

B-2



--------------------------------------------------------------------------------

institutional buyers” as defined in Rule 144A promulgated under the Securities
Act, (ii) the accuracy of each Initial Purchasers’ representations in Section 6
of the Agreement and those of the Company contained in the Agreement regarding
the absence of a general solicitation in connection with the sale of the
Securities to the Initial Purchasers and the initial resale thereof and
(iii) the due performance by such Initial Purchasers of the agreements set forth
in Section 6 of the Agreement.

(xiii) Each document filed pursuant to the Exchange Act that is incorporated or
deemed to be incorporated by reference in the Time of Sale Document or the Final
Offering Memorandum complied, when so filed, as to form in all material respects
with the Exchange Act (except for the financial statements and financial data
included therein, as to which we express no opinion).

(xiv) The number of shares of Common Stock, including any such additional shares
issuable upon conversion in connection with a “make-whole fundamental change”
(as defined in the Final Offering Memorandum) (the “Conversion Shares”) have
been duly authorized and reserved for issuance upon conversion of the Securities
and, assuming no change in relevant facts, when issued upon conversion of the
Securities in accordance with the terms of the Securities, will be validly
issued, fully paid and non-assessable and the issuance of the Conversion Shares
will not be subject to any preemptive or similar rights under the Company’s
certificate of incorporation and bylaws.

(xv) As of the date hereof and after giving effect to the Offering and the use
of proceeds of the Offering as described in the Time of Sale Document and the
Final Offering Memorandum, the Company is not and will not be an “investment
company” as defined in, and that is required to be registered under, the
Investment Company Act.

(xvi) The statements in the “Material United States Federal Income Tax
Considerations” section in the Time of Sale Document and the Final Offering
Memorandum, insofar as such statements purport to summarize certain federal
income tax laws of the United States, constitute accurate summaries of the
principal U.S. federal income tax consequences of an investment in the
Securities in all material respects.

We have participated in conferences with officers and representatives of the
Company, representatives of the current registered public accountants of the
Company and its Subsidiaries, and representatives of the Initial Purchasers and
their counsel, at which conferences the contents of the Time of Sale Document
and the Final Offering Memorandum and related matters were discussed and, based
on these conferences and our review of these documents, we advise you
supplementally as a matter of fact and not as an opinion, that nothing has come
to our attention that causes us to believe that the Time of Sale Document, as of
its date, or the Final Offering Memorandum as of its date or on the Closing
Date, contained or contains, an untrue statement of a material fact or omitted
or omits to state a material fact necessary to make the statements contained
therein, in the light of the circumstances under which they were made, not
misleading (except for the financial statements and financial data included or
incorporated by reference therein, as to which we express no belief).

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION OF

KIRKLAND & ELLIS LLP

Set forth below are the opinions to be included in the legal opinion letter of
Kirkland & Ellis LLP. This Exhibit C is to be replaced with the actual form of
opinion that is agreed upon, including the assumptions, qualifications and
limitations to be contained therein. Capitalized terms used herein but not
defined shall have the meanings given to them in this Agreement.

(i) The Indenture has been duly authorized, and the Indenture has been duly and
validly executed and delivered by the Company and constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms.

(ii) The Securities, when delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement and the Indenture, will have been
duly executed, issued and delivered and will constitute legal, valid and binding
obligations of the Company, entitled to the benefit of the Indenture,
enforceable against the Company in accordance with their terms.

(iii) No consent, approval, authorization, order, filing or registration of or
with any Governmental Authority or third party is required for execution, or
delivery of the Documents or the, except such (i) those that have been official
or made, as the case may be, that are in full force and effect, (ii) as may be
required under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions or other non-U.S. laws applicable to the purchase of the
Securities outside the U.S. in connection with the Transactions or (iii) the
filing of a Current Report on Form 8-K with the SEC as may be required under the
Securities Act and the Exchange Act, as the case may be, regarding the Documents
and the Transactions.

(iv) The statements in the “Description of the Notes” sections in the Time of
Sale Document and the Final Offering Memorandum, to the extent that such
information purports to constitute a summary of the documents referred to
therein, constitute accurate summaries of such documents and proceedings in all
material respects.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OPINION OF

K&L GATES LLP

December [—], 2013

Jefferies LLC

RBC Capital Markets, LLC

As Representatives of the Initial Purchasers listed in

Schedule I to the Purchase Agreement referred to below

c/o Jefferies LLC

520 Madison Avenue

New York, NY 10022

c/o RBC Capital Markets, LLC

Three World Financial Center

200 Vesey Street

New York, New York 10281

 

Re: Issuance of $100,000,000 in aggregate principal amount of 2.75% Convertible
Senior Notes due 2018 (the “Notes”) of Spectrum Pharmaceuticals, Inc. (the
“Company”)

Ladies and Gentlemen:

This opinion is provided to you at the request of Spectrum Pharmaceuticals, Inc.
(the “Company”), pursuant to Section [7(a)(vi)] of the Purchase Agreement, dated
December [—], 2013 (the “Purchase Agreement”), between Jefferies LLC and RBC
Capital Markets, LLC, as representative of the several Initial Purchasers listed
in Schedule I thereto (collectively, the “Initial Purchasers”) and the Company.
Capitalized terms below that are not otherwise defined shall have the meaning
ascribed to them in the Purchase Agreement.

For the purpose of this opinion, the terms “know,” “known,” “knowledge” or
“aware” refer to a conscious awareness of facts, without investigation, by any
of the lawyers currently with this firm who have given substantive attention to
legal representation of the Company in matters relating directly to intellectual
property matters, and the phrase “causes us to believe” means that we have
formed a conscious belief on the basis of information that has come to our
attention.

We have acted as special counsel for the Company in connection with its patent
matters and not its trademark matters, trade secret matters, copyrights,
licensing agreements, employment agreements, and agreements unrelated to its
patent matters. We are familiar with the patent rights which are owned by,
licensed to and used by, or proposed to be used by, the Company in its business
and/or proposed business as described under the captions “Business –

 

D-1



--------------------------------------------------------------------------------

Patents and Proprietary Rights”, “Risk Factors – Risks Related to Our Industry -
If we are unable to adequately protect our technology or enforce our patent
rights, our business could suffer”, and “Risk Factors – Risks Related to Our
Industry - Intellectual property rights are complex and uncertain and therefore
may subject us to infringement claims” in the Company’s Form 10-K for the fiscal
year ended December 31, 2012 filed February 28, 2012 (as amended by the
Company’s Form 10-K/A for the same period filed on December 6, 2013
(collectively, the “Intellectual Property Portions”), which is incorporated by
reference into the Time of Sale Document and the Final Offering Memorandum.

Based on and subject to the foregoing, it is our opinion that:

 

1. Exhibit A attached hereto is a list of all patents and patent applications
for which the Company is the record owner (“Owned Patents”) and Exhibit B
attached hereto is a list of all patents and patent applications for which the
Company is a party to a license agreement as licensee (“Licensed Patents” and,
together with the Owned Patents, the “Patent Matters”) for which we have acted
as counsel to the Company.

 

2. Except as disclosed in the Intellectual Property Portions of the Time of Sale
Document and the Final Offering Memorandum, to our knowledge without undertaking
any docket or other searches, there are no legal or governmental proceedings
pending (other than ordinary course proceedings before the USPTO for the
Company’s patent applications) relating to the Patent Matters or other
proprietary information rights of the Company or any of its subsidiaries to
which the Company or any of its subsidiaries is a party or of which any Patent
Matters, or any property of the Company or any of its subsidiaries, is subject
and, to our knowledge, no such proceedings have been threatened or are
contemplated by governmental authorities or others.

 

3. To our knowledge, the duty of candor and good faith pursuant to U.S. patent
law (including 37 C.F.R. 1.56) has been complied with in connection with the
prosecution of the Patent Matters, and, while we can provide no guarantee that
any issued patent included in the Patent Matters will be found to be valid and
enforceable if challenged, we are not aware of any facts that would lead us to
conclude that any issued, unexpired patent included in the Patent Matters is not
valid and enforceable under U.S. patent laws.

 

4. The statements in the Intellectual Property Portions of the Time of Sale
Document and the Final Offering Memorandum, in so far as such matters constitute
matters of intellectual property law or legal conclusions and relate to the
Patent Matters, or other proprietary information rights of the Company or any
subsidiaries, licenses, sublicenses or patent law, are accurate in all material
respects.

 

D-2



--------------------------------------------------------------------------------

Nothing has come to our attention that causes us to believe that the
Intellectual Property Portions of the Time of Sale Document, as of its date, or
the Final Offering Memorandum as of its date or as of the date herof, contained
or contains an untrue statement of a material fact or omitted or omits to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.

The opinions set forth herein are intended solely for the use of the Initial
Purchasers in connection with the sale by the Company and the purchase by the
Initial Purchasers of the Notes pursuant to the Purchase Agreement, and may not
be relied upon by the Initial Purchasers for any other purpose and is not to be
made available to or relied upon by other persons or entities without our prior
written consent. This letter is delivered to you as of the date hereof, and we
do not undertake to, and will not, advise you of any changes to the matters
addressed herein that arise or come to our attention after the delivery hereof.

            Very truly yours,

            K&L Gates LLP

 

D-3